Exhibit 10.12

 

LEASE

 

THIS LEASE (the “Lease”) is made and entered into as of March         , 1999, by
and between CRIPPLE CREEK DEVELOPMENT CORP. d/b/a the GOLD RUSH HOTEL & CASINO,
a Colorado corporation with offices at 195 Pine Cone Road, Spearfish, South
Dakota, BLUE BUILDING DEVELOPMENT, INC. d/b/a GOLD DIGGER’S CASINO, a
                 corporation with offices at 195 Pine Cone Road, Spearfish,
South Dakota, MARK BROCKLEY, an individual residing in Spearfish, South Dakota,
and ANNESSE BROCKLEY, an individual residing in Spearfish, South Dakota
(collectively, the “Lessor”), and GOLD RUSH I, LLC, a Colorado limited liability
company with offices at 2001 Killebrew Drive, Suite 306, Minneapolis, Minnesota
(the “Lessee”), and SOUTHWEST CASINO AND HOTEL CORP., a Minnesota corporation
with offices at 2001 Killebrew Drive, Suite 306, Minneapolis, Minnesota (the
“Guarantor”).  Lessor and Lessee are sometimes referred to in this Lease as a
Party or the Parties.

 

W I T N E S S E T H:

 


1.                                       ASSETS.  IN CONSIDERATION OF THE
PAYMENT OF RENT AND THE KEEPING AND PERFORMANCE OF THE COVENANTS AND AGREEMENTS
BY LESSEE AS HEREINAFTER SET FORTH, LESSOR HEREBY LEASES AND DEMISES TO LESSEE
THE ASSETS, WHICH CONSIST OF THE GOLD RUSH HOTEL & CASINO (THE “GOLD RUSH”),
GOLD DIGGER’S CASINO (“GOLD DIGGER’S), AND ANY AND ALL. IMPROVED AND UNIMPROVED
REALTY AND THE IMPROVEMENTS THEREON, PERSONAL PROPERTY, LIQUOR LICENSES, AND
OTHER ASSETS OF EVERY KIND AND DESCRIPTION, TANGIBLE AND INTANGIBLE, WHICH ARE
IN ANY WAY RELATED TO OR AFFILIATED WITH THE OPERATION OF THE GOLD RUSH AND GOLD
DIGGER’S, INCLUDING WITHOUT LIMITATION, (J) THE GOLD RUSH, (II) GOLD DIGGER’S,
(III) ALL PARKING LOTS, (IV) THE ROCK SHOP, (V) THE BUILDING IN WHICH THE
MARKETING OFFICE IS CURRENTLY HOUSED, (VI) THE CONVENIENCE STORE/FORMER GASOLINE
STATION, VII) THE ARCADE, (IX) ALL GAMING-RELATED ASSETS, INCLUDING GAMING
EQUIPMENT (EXCEPT SLOT MACHINES, WHICH SHALL NOT BE LEASED TO LESSEE BY LESSOR),
FURNITURE AND FIXTURES, SURVEILLANCE EQUIPMENT, AND ALL RESTAURANT AND BAR
FURNITURE AND FIXTURES AND FURNISHINGS, (X) ALL HOTEL-RELATED ASSETS, INCLUDING
FURNITURE AND FIXTURES, (XI) ALL INVENTORY, (XII) ALL CASH IN GAMING MACHINES,
CASH REGISTERS OR ELSEWHERE IN, OR REQUIRED TO BE IN, THE GOLD RUSH, GOLD
DIGGER’S OR ANY OTHER IMPROVED PROPERTY GOVERNED BY THIS LEASE, (XIII) ALL CASH
IN BANKS OR FINANCIAL INSTITUTIONS HELD FOR THE ACCOUNT OR BENEFIT OF LESSOR,
(XIV) ALL BOOKS AND RECORDS OF LESSOR, (XV) ALL INTANGIBLE ASSETS, INCLUDING
CUSTOMER LISTS AND PROFILES, CUSTOMER TRACKING LISTS AND DATA AND ANY
COMPILATIONS THEREOF, MAILING LISTS, COMPUTER PROGRAMS, TRADE NAMES, TRADEMARKS,
SERVICE MARKS, COPYRIGHTS, AND PATENTS, AND (XVI) ALL AMOUNTS OWED MARK BROCKLEY
AND/OR ANNESSE BROCKLEY IN CONNECTION WITH RESOLUTION OF LITIGATION BETWEEN THEM
AND THEIR FORMER BUSINESS ASSOCIATES ARISING OUT OF OR RELATING TO OPERATION OF
THE ASSETS, WHICH AMOUNTS MARK BROCKLEY AND ANNESSE BROCKLEY REPRESENT THEY WILL
USE THEIR BEST EFFORTS TO COLLECT (THE “ASSETS”).


 

Notwithstanding the foregoing, the Assets shall not include (i) an automobile
currently reflected on Lessor’s books, provided that Lessor is not and shall not
be obligated to pay any debt or release any encumbrance in connection with the
automobile, (ii) the real property known as 127 Carr Avenue, Cripple Creek.
Colorado, or (iii) slot machines located in or on the various premises included
among the Assets.

 

--------------------------------------------------------------------------------


 

The automobile shall be removed from Lessor’ s books as an asset of Lessor and
shall be owned by and paid for by the Brockleys individually.

 

Legal descriptions of all of the real property contained in the Assets are
reflected on Exhibit I attached hereto and incorporated by reference herein.

 

All slot machines used in connection with operation of the Gold Rush and Gold
Digger’s will remain on those premises, and Lessor shall give Lessee a bill of
sale for each and all of them in form and substance satisfactory to Lessee
reflecting Lessor’s transfer of interest in them to Lessee as of the
Commencement Date.  The transfer shall be at no cost to Lessee, provided that,
in the event Lessee shall during the Lease Term replace any such slot machine,
the salvage value of such machine, less any debt or other encumbrance placed on
it by Lessor and due as of the Commencement Date, shall be paid to Lessor within
thirty (30) days of such replacement.

 

An inventory of the Assets, including, for this purpose, the slot machines, is
reflected on the inventory attached hereto as Exhibit 2 and incorporated by
reference herein.  Notwithstanding the foregoing, the Parties understand and
agree that they shall revise Exhibit 2 if appropriate as of the Commencement
Date of the Lease as herein defined.

 

The cash identified in Sections 1(xii) and 1(xiii) above is referred to
collectively in this Lease as “the Cash”.

 


2.                                       TERM.


 


A.                                   LEASE TERM/CONDITIONS PRECEDENT.  THE TERM
OF THE LEASE SHALL COMMENCE WHEN EACH AND ALL OF THE FOLLOWING CONDITIONS HAVE
BEEN SATISFIED — (I) EXECUTION OF THE LEASE BY BOTH PARTIES, TOGETHER WITH ALL
EXHIBITS AND APPENDICES HEREIN DESCRIBED, (II) APPROVAL OF THE LEASE BY THE
COLORADO DIVISION OF GAMING (THE “DIVISION”) AND THE COLORADO LIMITED GAMING
CONTROL COMMISSION (THE “COMMISSION”), (III) LESSEE’S OBTAINING SUCH GAMING
LICENSE(S)AS THE DIVISION AND COMMISSION SHALL REQUIRE, (IV) LESSEE’S OBTAINING
SUCH LIQUOR LICENSES AS STATE AND LOCAL LIQUOR LICENSING AGENCIES SHALL REQUIRE,
AND (V) LESSOR’S PROVIDING LESSEE WITH AN OPINION OF LESSOR’S COUNSEL, OR SUCH
OTHER ASSURANCE IN FORM AND SUBSTANCE SATISFACTORY TO LESSEE, THAT LESSOR OWNS
AND HAS THE LEGAL RIGHT TO LEASE THE ASSETS ( THE “CONDITIONS PRECEDENT”).  THE
DATE ON WHICH THE CONDITIONS PRECEDENT ARE FULLY SATISFIED SHALL BE THE
COMMENCEMENT DATE OF THE LEASE (THE “COMMENCEMENT DATE”), AND THE LEASE SHALL BE
FOR A TERM AT TWENTY (20) YEARS AND SEVERAL MONTHS THEREAFTER, ENDING ON THE
EARLIER OF JUNE 30, 2019 OR THE DATE IN THE YEAR 2019 ON WHICH THE GAMING
LICENSE(S) APPLICABLE TO THE GOLD RUSH AND GOLD DIGGER’S EXPIRE, UNLESS EARLIER
TERMINATED AS PROVIDED IN SECTION 17 AND OTHERWISE HEREIN (THE “LEASE TERM”).


 

The Parties hope to satisfy the first of the Conditions Precedent (i.e.,
execution of this Lease and of the related exhibits and appendices) by March 18,
1999. The Parties anticipate that barring unforeseen complications, and assuming
the full. cooperation of the Parties, the remaining Conditions Precedent can be
satisfied, if at all, by April 8, 1999, assuming State and local liquor
licensing authorities have approved the conversion and transfer of Lessor’s
liquor licenses by that date, and that Lessee may occupy the Assets as of that
date.  Notwithstanding the foregoing, the Parties understand and agree that the
Lease Term shall be comprised of two distinct periods – (i) a formal due
diligence period which shall continue until June 30, 1999

 

--------------------------------------------------------------------------------


 

during which period Lessee shall operate the Assets and conduct such due
diligence as Lessee deems necessary and appropriate (the “Due Diligence Period”)
and (ii) a twenty (20) year period thereafter.

 


B.                                     DUE DILIGENCE PERIOD.  DURING THE DUE
DILIGENCE PERIOD DESCRIBED IN SECTION 2.A ABOVE, LESSEE SHALL OPERATE AND MANAGE
THE ASSETS AND CONTINUE ITS DUE DILIGENCE EXAMINATION OF LESSOR AND THE ASSETS. 
LESSEE MAY, AT ANY TIME DURING THE DUE DILIGENCE PERIOD, TERMINATE THE LEASE,
FOR ANY REASON OR FOR NO REASON, IMMEDIATELY UPON WRITTEN NOTICE TO LESSOR,
PROVIDED THAT IF LESSEE DOES SO TERMINATE THIS LEASE DURING THE DUE DILIGENCE
PERIOD, LESSEE SHALL REMAIN IN AND CONTINUE TO MANAGE THE ASSETS ARE HEREIN
CONTEMPLATED FOR A PERIOD OF SIXTY (60) DAYS, DURING WHICH SIXTY (60) DAY PERIOD
LESSEE SHALL PAY RENT AS PROVIDED IN SECTION 3 HEREOF. IN THE EVENT LESSEE
TERMINATES THE LEASE DURING THE DUE DILIGENCE PERIOD, LESSEE SHALL PAY NO
PENALTY, LIQUIDATED DAMAGES, OR TERMINATION OR OTHER FEE, COMPENSATION OR
PENALTY.


 

During the period between execution of this Lease and satisfaction of each and
all of the Conditions Precedent, and thereafter during the formal Due Diligence
Period defined in Section 2.A. above, Lessee shall have full and complete access
at any time to public and private records relating to the Assets, and Lessor
shall use its best efforts to make all such information and records available to
Lessee.  Upon execution of this Lease, Lessor shall simultaneously deliver to
Lessee for Lessee’s use in conducting its due diligence examination copies of
(i) the title insurance policy(ies) described in Section 9 hereof, (ii) all
leases involving the Assets, (iii) all parking agreements relating to the
Assets, (iv) all joint venture, strategic alliance and partnership agreements
relating to the Assets (including, by way of example, Megabucks and similar
agreements), (v) all joint marketing agreements relating to the Assets, (vi) all
sharing agreements relating to the Assets, and (vii) all soil tests, design or
engineering studies, drawings, plans, and other documents and materials relating
to Lessor’s acquisition and development of the Assets in Lessor’s possession or
subject to its control.

 

The materials identified in this Section 2.B.(i)-(vii) shall also be reflected
on schedules prepared by Lessor and delivered by Lessor to Lessee by no later
than April 1, 1999. The schedules shall indicate the terms of the scheduled
documents and shall be attached to this Lease as Exhibits 3 - 9 and incorporated
by reference herein.

 


C.                                     HOLDING OVER.  NOTHING CONTAINED IN THIS
LEASE SHALL BE DEEMED TO PERMIT LESSEE TO USE OR OCCUPY THE ASSETS AFTER THE
EXPIRATION OF THE LEASE TERM IF LESSEE CONTINUES TO OCCUPY THE ASSETS AFTER SUCH
EXPIRATION, SUCH OCCUPANCY SHALL (UNLESS THE PARTIES HERETO OTHERWISE AGREE IN
WRITING) BE DEEMED TO CREATE A MONTH TO MONTH TENANCY AT A MONTHLY RENTAL, EQUAL
TO ONE HUNDRED TEN PERCENT (110%) OF THE ANNUAL RENT PRORATED ON A MONTHLY BASIS
FOR THE MONTH PRIOR TO THE COMMENCEMENT OF THE HOLDOVER PERIOD.  SUCH HOLDOVER
OCCUPANCY SHALL BE SUBJECT TO ALL OF THE TERMS AND CONDITIONS OF THIS LEASE


 


D.                                    DEFINITION OF LEASE YEAR. THE TERM “LEASE
YEAR” SHALL MEAN A PERIOD OF TWELVE (12) FULL CONSECUTIVE CALENDAR MONTHS.  THE
FIRST LEASE YEAR SHALL CORRESPONDENCE AS OF THE COMMENCEMENT DATE.

 

--------------------------------------------------------------------------------


 


3.                                       RENT.


 


A.                                   DURING THE DUE DILIGENCE PERIOD.  LESSEE
SHALL PAY NO BASE RENT OR ADDITIONAL ANNUAL RENT (AS THOSE TERMS ARE DEFINED
HEREIN) BEFORE MAY 15, 1999. EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 3.A.,
FOR PURPOSES OF THIS LEASE, “BASE RENT” SHALL MEAN THE SUM OF FORTY THOUSAND
DOLLARS ($40,000) PER MONTH, PAYABLE IN ADVANCE DURING EACH MONTH OF THE LEASE
TERM, LESS ANY OFFSETS AS PROVIDED FOR IN THIS LEASE.


 

On May 15, 1999, assuming the Lease has not been terminated, Lessee shall pay
Lessor Fifteen Thousand Dollars ($15,000) as Base Rent for the period May 15
through May 31, 1999. Thereafter, commencing as of June 1, 1999, and for so long
as the Lease is in effect, Lessee shall pay Lessor Base Rent of Forty Thousand
Dollars (40,000) per month as provided above, except for the month of July 1999,
for which month Lessee shall pay Base Rent of Fifty Thousand Dollars ($50,000).

 

During the Due Diligence period, Lessee shall pay current liabilities incurred
by Lessee during its operation of the assets from operating cash flow and
capital contributions, if any, made by Lessee during the Due Diligence Period. 
All revenues and cash flow generated on or for the benefit of the Assets by
Lessee during the Due Diligence Period shall remain at and be used for the
operation of the Assets, including the payment of on-site wages and salaries and
other overhead expense.  Lessee shall not receive a management fee, however, nor
shall any expenses or obligations of Lessee’s parent or affiliated corporations
unrelated to the Assets be included in determining expenses associated with
operating the Assets during the Due Diligence Period.

 


B.                                     FOLLOWING THE DUE DILIGENCE PERIOD. 
DURING THE BALANCE OF THE LEASE TERM FOLLOWING EXPIRATION OF THE DUE DILIGENCE
PERIOD, LESSEE SHALL PAY LESSOR (1) THE BASE RENT AS ABOVE DEFINED, AND (II)
ADDITIONAL ANNUAL RENT BASED ON THE COMBINED ANNUAL NET INCOME OF THE GOLD RUSH
AND GOLD DIGGER’S IN ANY FISCAL YEAR AS FOLLOWS:


 

If Combined Net Income Is

 

Additional Annual Rent Due

 

 

 

 

 

$

1,000,000

 

$

72,000

 

 

 

 

 

$

800,000

 

$

57,600

 

 

 

 

 

$

600,000

 

$

43,200

 

 

 

 

 

$

400,000

 

$

28,800

 

 

For purposes of determining the amount of Additional Annual Rent Due, if any,
for any fiscal year, expenses and obligations attributable to Lessee’s parent or
affiliated corporations which are unrelated to the Assets shall not be included
in calculating the combined net income of the Gold Rush and Gold Digger’s.

 

The Additional Annual Rent payments shall not be cumulative; only the highest
combined net income figure shall be used in the calculation.  For example, if
the combined net income of the Gold Rush and Gold Digger’s in any fiscal year is
$1,000,000, the Additional Annual Rent due shall be $72,000, not the sun of
$28,800, $43,200, $57,600 and $72,000.

 

--------------------------------------------------------------------------------


 


C.                                     LATE FEE.  IN THE EVENT LESSEE SHALL FAIL
TO PAY BASE RENT FOR ANY MONTH BY THE FIFTEENTH DAY OF THE MONTH IN WHICH IT IS
DUE, LESSEE SHALL PAY LESSOR A LATE LEE OF FIVE THOUSAND DOLLARS ($5,000).


 


D.                                    NET LEASE.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, IT IS THE INTENT OF LESSOR AND LESSEE THAT THE RENT TO BE PAID DURING
THE LEASE TERM SHALL BE A NET RETURN TO LESSOR, FREE OF EXPENSE, CHARGE, OR
REDUCTION WITH RESPECT TO THE ASSETS.  EXCEPT AS OTHERWISE PROVIDED HEREIN,
LESSEE SHALL PAY ALL OPERATING EXPENSES OF THE ASSETS DURING THE LEASE TERM. 
FOR PURPOSES OF THIS LEASE, “OPERATING EXPENSES” ARE DEFINED AS:


 


(1)                                  ALL REAL PROPERTY TAXES AND ASSESSMENTS
LEVIED AGAINST THE ASSETS BY ANY GOVERNMENTAL AUTHORITY, PROVIDED HOWEVER, THAT
THE TERM “TAXES OR ASSESSMENTS”, AS USED HEREIN, SHALL NOT INCLUDE ANY NET
FEDERAL OR STATE INCOME TAXES LEVIED OR ASSESSED ON LESSOR, UNLESS SUCH TAXES
ARE A SPECIFIC SUBSTITUTE FOR REAL PROPERTY TAXES.  “ASSESSMENT” SHALL INCLUDE
SO-CALLED SPECIAL ASSESSMENTS IMPOSED BY ANY AUTHORITY HAVING THE DIRECT POWER
TO TAX, INCLUDING ANY CITY, COUNTY, STATE OR FEDERAL GOVERNMENT.  FOR PURPOSES
OF THIS LEASE, ANY SPECIAL ASSESSMENTS SHALL BE DEEMED PAYABLE IN SUCH NUMBER OF
INSTALLMENTS AS IS PERMITTED BY LAW.


 


(2)                                  COSTS INCURRED IN CONNECTION WITH PROVIDING
ENERGY FOR THE ASSETS, INCLUDING COSTS OF PROPANE, BUTANE, NATURAL GAS, STEAM,
ELECTRICITY, SOLAR ENERGY AND FUEL OILS, COAL OR ANY OTHER ENERGY SOURCES.


 


(3)                                  COSTS OF WATER AND SANITARY AND STORM
DRAINAGE SERVICES.


 


(4)                                  COSTS OF GENERAL MAINTENANCE AND REPAIRS
OCCASIONED BY NORMAL WEAR AND TEAR OR THE ASSETS EXPERIENCED DURING THE LEASE
TERM, PROVIDED, HOWEVER, THAT LESSEE SHALL HAVE NO OBLIGATION TO MAKE
IMPROVEMENTS TO THE ASSETS.  IF, HOWEVER, LESSEE DOES MAKE IMPROVEMENTS TO THE
ASSETS, LESSEE SHALL PROVIDE GENERAL MAINTENANCE AND REPAIR TO THEM AS WELL.


 


(5)                                  COSTS OF OBTAINING INSURANCE INSURING
LESSOR IN THE AMOUNT OF                               
($                          ) FOR DAMAGE TO PROPERTY.


 

“Operating Expenses” shall not include:

 

(A)                                  COSTS ASSOCIATED WITH MAKING SUCH REPAIRS,
CORRECTIONS, INVESTMENTS OR ADJUSTMENTS AS ARE REQUIRED BY ANY PERMITS,
CERTIFICATES, LAWS, RULES, AND BUILDING AND OTHER CODES AND REGULATIONS OF
GOVERNMENTAL AGENCIES OR AUTHORITIES IN EFFECT AS OF THE COMMENCEMENT DATE
(COLLECTIVELY, THE “CODES”) OF WHICH LESSOR HAD ACTUAL KNOWLEDGE AND FAILED TO
DISCLOSE TO LESSEE IN WRITING.  IN PARTICULAR, LESSOR REPRESENTS NOW AND WILL,
IF ACCURATE, REPRESENT AS OF THE COMMENCEMENT DATE, THAT LESSOR HAS RECEIVED NO
NOTICE OF VIOLATION OF THE AMERICANS WITH DISABILITIES ACT IN CONNECTION WITH
OPERATION OF THE ASSETS.

 

(B)                                 COSTS ASSOCIATED WITH MAKING SUCH REPAIRS,
CORRECTIONS, INVESTMENTS OR ADJUSTMENTS AS ARE NECESSITATED BY STRUCTURAL OR
OTHER DEFECTS OF OR IN THE ASSETS OF WHICH LESSOR HAD ACTUAL KNOWLEDGE AND
FAILED TO DISCLOSE TO LESSEE IN WRITING PRIOR TO THE COMMENCEMENT DATE.

 

--------------------------------------------------------------------------------


 

(C)                                  COSTS OF REPAIRS OR OTHER WORK OCCASIONED
BY FIRE, WINDSTORM OR OTHER INSURED CASUALTY TO THE EXTENT OR INSURANCE PROCEEDS
RECEIVED.

 

(D)                                 COSTS OF REPAIRS OR REBUILDING NECESSITATED
BY CONDEMNATION.

 

(E)                                  ANY INTEREST ON BORROWED MONEY OR DEBT
AMORTIZATION.

 

(F)                                    DEPRECIATION OF THE ASSETS.

 


E.                                      PLACE OF PAYMENT.  RENT AND SUCH OTHER
AMOUNTS AS LESSEE IS REQUIRED TO PAY LESSOR SHALL BE PAYABLE AT LESSOR’S NOTICE
ADDRESS REFLECTED IN SECTION 20.E. HEREOF.


 


4.                                       ASSUMED PAYMENTS.  LESSOR AND LESSEE
UNDERSTAND THAT LESSOR HAS A SIGNIFICANT AMOUNT OF ACCOUNTS PAYABLE AND OTHER
INDEBTEDNESS RELATING TO THE ASSETS, THE PRECISE AMOUNTS OF WHICH MAY NOT HAVE
NOT BEEN DETERMINED AS OF THE COMMENCEMENT DATE.  ON OR BEFORE APRIL 1, 1999,
LESSOR SHALL PROVIDE LESSEE WITH INFORMATION AND A SCHEDULE AS DESCRIBED IN
SECTION 2.8. HEREOF REFLECTING THE PRECISE NATURE AND AMOUNTS OF ALL SUCH
ACCOUNTS PAYABLE AND INDEBTEDNESS, INCLUDING THE AMOUNTS, TERMS AND CONDITIONS
OF PAYMENT (INCLUDING BALLOON PAYMENTS, IF ANY), AND CURRENT STATUS OF THE
OBLIGATIONS, WHICH SCHEDULE SHALL BE ATTACHED TO THIS LEASE AS EXHIBIT 10 AND BE
INCORPORATED BY REFERENCE HEREIN.  UPON COMPLETION OF EXHIBIT 10, LESSOR SHALL
INCUR NO FURTHER OBLIGATIONS NOR CHANGE ANY EXISTING OBLIGATIONS (EXCEPT BY
PAYMENT) RELATING TO THE ASSETS.


 

Subject to the provisions of this Section 4, Lessee shall, during the Lease
Term, pay, in accordance with the specific terms and conditions contained on
Exhibit 10, such long terms liabilities and accounts payable owed by Lessor (the
“Assumed Payments”).  Lessee shall make the Assumed Payments directly to
Lessor’s lenders and creditors listed on Exhibit 10, and Lessor shall obtain
such consent from its lenders and creditors as are necessary to permit Lessee to
make such payments directly to them.

 

During the Due Diligence Period, Lessor shall use its best efforts to ensure
that the total Assumed Payments shall not exceed One Hundred Thirty Thousand
Dollars ($130,000) per month.  Upon expiration of the Due Diligence Period, and
for the balance of the Lease term, Lessor shall use its best efforts to ensure
that the total Assumed Payments shall not exceed One Hundred Twenty-Five
Thousand Dollars ($125,000) per month.  Should the total Assumed Payments exceed
One Hundred Thirty Thousand Dollars ($130, 000) per month during the Due
Diligence Period, or One Hundred Twenty-Five Thousand Dollars per month
($125,000) thereafter during the Lease Term, Lessee may, at its option, (i) pay
such additional amount and set such payments off against rent or other payments
due hereunder, (ii) terminate the Lease, or (iii) pursue such additional
remedies as are available to Lessee pursuant to this Lease.

 

Should Lessee opt to terminate the Lease, Lessee shall pay no penalty,
liquidated damages, or termination or other fee, penalty or damages to Lessor.

 

The Parties expressly understand and agree that Lessee shall only be responsible
for making the Assumed Payments during the Lease Term, and only in the amounts
and in accordance with the terms and conditions indicated on Exhibit 10.  Should
the Lease be terminated or expire according to its terms, Lessee shall not be
responsible for and shall have no

 

--------------------------------------------------------------------------------


 

obligation to continue making the Assumed Payments or pay any long terms
liabilities, accounts payable or other financial obligations of Lessor which
have not been paid on the date the Lease is terminated or expires.

 


5.                                       USE OF PREMISES.


 


A.                                   LESSEE MAY USE THE ASSETS FOR ANY LAWFUL
PURPOSE, INCLUDING, WITHOUT LIMITATION, RESTAURANT OPERATIONS, HOTEL OPERATIONS,
RETAIL SALES OPERATIONS, ENTERTAINMENT, AN ARCADE, PARKING, CASINO OPERATIONS AS
CONTEMPLATED BY THE GAMING ACT (THE GAMING ACT AND ALL AMENDMENTS AND GAMING
REGULATIONS NOW EXISTING OR HEREAFTER ADOPTED, AND ALL GAMING RELATED LAWS OF
THE CITY OF CRIPPLE CREEK AND THE COUNTY OF TELLER, ARE SOMETIMES COLLECTIVELY
REFERRED TO IN THIS LEASE AS THE “GAMING LAWS”), AND FOR ANY OTHER ANCILLARY OR
RELATED USE AS MAY BE PERMITTED BY LAW.  LESSOR SHALL HAVE NO CONTROL OVER OR
POWER TO INFLUENCE DECISIONS CONCERNING OPERATION OF THE ASSETS.


 


B.                                     LESSOR AGREES TO COOPERATE AS REASONABLY
REQUIRED BY LESSEE IN OBTAINING AND MAINTAINING SUCH LICENSES FOR THE ASSETS AS
LESSEE SHALL REQUIRE AND SHALL, IN PARTICULAR, EXECUTE ANY AND ALL DOCUMENTS
NECESSARY TO OBTAIN SUCH LICENSES.  LESSOR SHALL NOT CAUSE ANY SUCH LICENSES TO
BE DENIED, REVOKED, NOT RENEWED, OR SUSPENDED, WHETHER THROUGH ACTIONS OF LESSOR
PRIOR TO THE ISSUANCE OF SUCH LICENSES OR THEREAFTER DURING THE LEASE TERM.


 


C.                                     LESSOR FURTHER AGREES THAT FROM AND AFTER
THE DATE THE PARTIES EXECUTE THIS LEASE, LESSOR SHALL NOT GRANT OR CONVEY ANY
EASEMENT, LEASE, ENCUMBRANCE, LICENSE, PERMIT, OR ANY OTHER LEGAL OR BENEFICIAL
INTEREST IN OR TO THE ASSETS WITHOUT THE PRIOR, WRITTEN CONSENT OF LESSEE, NOR
SHALL LESSOR VIOLATE, OR ALLOW THE VIOLATION OF, ANY LAW, ORDINANCE, RULE OR
REGULATION AFFECTING THE ASSETS.  LESSOR SHALL DO OR CAUSE TO BE DONE ALL THINGS
REASONABLY WITHIN LESSOR’S CONTROL TO PRESERVE INTACT AND UNIMPAIRED ANY AND ALL
RIGHTS OF WAY, EASEMENTS, GRANTS, APPURTENANCES. PRIVILEGES, AND LICENSES IN
FAVOR AT OR CONSTITUTING ANY PORTION OF THE ASSETS.


 


D.                                    SUBJECT TO THE PROVISIONS OF SECTION 3.D.
HEREOF, LESSEE SHALL, AT ITS OWN EXPENSE, KEEP THE ASSETS IN GOOD REPAIR AND
TENANTABLE CONDITION AND SHALL INDEMNITY LESSOR AGAINST ANY LOSS, DAMAGE OR
EXPENSE ARISING BY REASON OF ANY FAILURE OF LESSEE SO TO KEEP THE ASSETS OR DUE
TO ANY ACT OR NEGLECT OF LESSEE, ITS AGENTS, EMPLOYEES, CONTRACTORS, INVITEES,
LICENSEES, TENANTS OR ASSIGNEES.  LESSEE SHALL MAKE NO STRUCTURAL MODIFICATIONS
TO THE GOLD RUSH OR GOLD DIGGER’S WITHOUT LESSOR’S CONSENT, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD, PROVIDED THAT LESSEE SHALL NOT BE REQUIRED TO
OBTAIN LESSOR’S CONSENT TO STRUCTURAL MODIFICATIONS MANDATED BY THE CODES IN
EFFECT ON THE COMMENCEMENT DATE OR AS THEY MAY BE FROM TIME TO TIME ADOPTED.


 


E.                                      SUBJECT TO THE PROVISIONS OF SECTIONS
2.B. AND 3.D. HEREOF, LESSEE’S TAKING OF POSSESSION OF THE ASSETS SHALL BE
CONCLUSIVE EVIDENCE THAT LESSEE (I) ACCEPTS THE ASSETS AS SUITABLE FOR THE
PURPOSES FOR WHICH THE SAME ARE LEASED, AND (II) ACCEPTS THE ASSETS AND ALL
RELATED IMPROVEMENTS AND APPURTENANCES AND EACH AND EVERY PART THEREOF AS BEING
IN SATISFACTORY CONDITION.  SUBJECT TO THE PROVISIONS OF SECTION 3.D. HEREOF,
LESSOR SHALL NOT BE LIABLE, EXCEPT IN THE EVENT OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, TO LESSEE OR ANY OF LESSEE’S AGENTS, EMPLOYEES, LICENSEES, SERVANTS,
OR INVITEES FOR ANY INJURY OR DAMAGE TO PERSON OR PROPERTY DUE TO THE CONDITION
OR DESIGN OF ANY DEFECT IN THE ASSETS OR RELATED IMPROVEMENTS OR THEIR
MECHANICAL


 

--------------------------------------------------------------------------------


 


SYSTEMS AND EQUIPMENT WHICH MAY EXIST OR OCCUR, AND LESSEE, WITH RESPECT TO
ITSELF AND ITS AGENTS, EMPLOYEES, LICENSEES, SERVANTS, AND INVITEES SHALL
EXPRESSLY ASSUME ALL RISKS OF INJURY OR DAMAGE TO PERSON OR PROPERTY, EITHER
PROXIMATE OR REMOTE, BY REASON OF THE CONDITION OF THE ASSETS.


 


F.                                      EXCEPT AS OTHERWISE PROVIDED HEREIN,
LESSEE SHALL, AT ITS OWN EXPENSE, COMPLY WITH ALL STATUTES, REGULATIONS, RULES,
ORDINANCES AND ORDERS OF ANY GOVERNMENTAL BODY, DEPARTMENT OR AGENCY THEREOF
WHICH APPLY TO OR RESULT FROM LESSEE’S USE OR OCCUPANCY OF THE ASSETS.


 


6.                                       ADDITIONAL IMPROVEMENTS, MECHANIC’S
LIENS.


 


A.                                   ADDITIONAL IMPROVEMENTS.  LESSEE MAY, FROM
TIME TO TIME, AT LESSEE’S EXPENSE, CONSTRUCT OR INSTALL OTHER IMPROVEMENTS ON
THE ASSETS, AND MAKE SUCH CHANGES, ALTERATIONS AND ADDITIONS TO THE ASSETS AS
LESSEE SHALL DEEM NECESSARY OR DESIRABLE (THE “ADDITIONAL IMPROVEMENTS”).  WHERE
APPROPRIATE OR REQUIRED, ADDITIONAL IMPROVEMENTS WILL BE CONDUCTED UNDER THE
SUPERVISION OF AN ARCHITECT OR ENGINEER LICENSED IN THE STATE OF COLORADO AND
SELECTED BY LESSEE IN ITS SOLE DISCRETION.


 

In particular, following expiration of the Due Diligence Period, and assuming
the Lease has not been terminated, Lessee shall use its reasonable efforts to
finance and construct an entertainment center on property comprising a portion
of the Assets, provided that Lessor and Lessee understand and agree that Lessee
shall have no obligation to finance and/or build an entertainment center unless,
among other things, the design and function are acceptable to Lessee and Lessor
and are necessary for and compatible with successful operation of the Assets, as
determined in Lessee’s sole discretion, (ii) financing on terms deemed
reasonable by Lessee in Lessee’s sole discretion is available, (iii) all
necessary permits can be obtained, and (iv) Lessor’s interest is subordinated
and a first mortgage can be placed on the entertainment center.

 


B.                                     MECHANIC’S LIENS.  IN CONNECTION WITH THE
CONSTRUCTION OF ANY ADDITIONAL IMPROVEMENTS, LESSEE SHALL CAUSE THE PAYMENT OF
ALL PROPER AND VALID INVOICES AND CHARGES OF ALL CONTRACTORS, SUBCONTRACTORS,
SUPPLIERS, MATERIALMEN AND SIMILAR PARTIES WHO FURNISH SERVICES OR MATERIALS IN
CONNECTION WITH THE CONSTRUCTION PROCESS.  IN THE EVENT ANY PARTY RECORDS A
MECHANIC’S LIEN TO ENFORCE ANY CLAIM FOR SERVICES OR MATERIALS ALLEGED TO HAVE
BEEN PROVIDED IN CONNECTION WITH THE ASSETS, LESSEE SHALL SO ADVISE LESSOR IN
WRITING AND SHALL CAUSE THE SAME TO BE RELEASED OF RECORD WITHIN SIXTY (60) DAYS
AFTER THE RECORDATION THEREOF, AND LESSEE SHALL BE LIABLE TO SATISFY AND CAUSE A
DISCHARGE OF ANY SUCH MECHANIC’S LIEN CLAIM.


 

Notwithstanding the foregoing, Lessee shall have the right to contest any such
mechanic’s lien claim, provided that Lessee conducts such contest in a timely
manner and with due diligence, and that Lessee provides Lessor with either cash,
a surety bond or a letter of credit (as Lessee shall decide in its sole
discretion) in an amount equal to one hundred twenty-five percent (125%) of the
lien claim.  In the event Lessee loses any such contest, and all further rights
of appeal have expired, Lessee shall satisfy the mechanic’s lien claim in full
prior to any foreclosure sale or other disposition of the Assets in order to
satisfy the claim.

 

--------------------------------------------------------------------------------


 


7.                                       CONTRIBUTION TO CAPITAL.  UPON
EXPIRATION OF THE DUE DILIGENCE PERIOD, AND ASSUMING THIS LEASE HAS NOT BEEN
TERMINATED, LESSEE SHALL CONTRIBUTE FIVE HUNDRED THOUSAND DOLLARS ($500,000) TO
BE ALLOCATED AMONG VAULT CASH, WORKING CAPITAL, RETIREMENT OF ACCOUNTS PAYABLE
AND SUCH OTHER PURPOSES AS LESSEE AND LESSOR SHALL AGREE AND DETERMINE IN
WRITING, PROVIDED THAT SUCH CONTRIBUTION SHALL BE REDUCED PRO RATA BY AN
CONTRIBUTION TO CAPITAL MADE BY LESSEE DURING THE DUE DILIGENCE PERIOD.


 

In addition, upon expiration of the Due Diligence Period, and assuming this
Lease has not been terminated, Lessee may, in its sole discretion, borrow up to
One Million Dollars ($1,000,000) to be used as Lessee shall determine in its
sole discretion to improve and upgrade the Assets.  Consistent with the
provisions of Section 13 hereof, Lessee is authorized by this Lease to utilize
gaming and other equipment now among the Assets as collateral for any such
borrowing.  Notwithstanding the foregoing, Lessee shall have no obligation to
make any such borrowing or improve or upgrade the assets, however.

 


8.                                       PURCHASE OF LESSOR’S CASE.  IMMEDIATELY
PRIOR TO THE COMMENCEMENT DATE, LESSEE SHALL PHYSICALLY COUNT ALL CASH LOCATED
IN GAMING MACHINES, CASH REGISTERS OR ELSEWHERE IN, OR REQUIRED TO BE IN, THE
GOLD RUSH, GOLD DIGGER’S OR ANY OTHER IMPROVED PROPERTY GOVERNED BY THIS LEASE,
AND SHALL BE GIVEN A CURRENT ACCOUNTING OF ALL CASH IN BANKS OR FINANCIAL
INSTITUTIONS FOR THE ACCOUNT OR BENEFIT OF LESSOR AND THE ASSETS (COLLECTIVELY,
THE “CASH”). IF THE CASH TOTALS BETWEEN THREE HUNDRED THOUSAND DOLLARS
($300,000) AND THREE HUNDRED FIFTY THOUSAND DOLLARS ($350,000), AND IF THIS
LEASE IS ENTERED INTO AND IS NOT TERMINATED, LESSEE SHALL PAY LESSOR THREE
HUNDRED FIFTY THOUSAND DOLLARS ($350,000) FOR THE CASH AS FOLLOWS:


 

(a)                                        Forty Thousand Dollars ($40,000) on
the Commencement Date (reflecting a $10,000 credit for the deposit paid upon the
Parties’ execution of the Term Sheet which preceded this Lease);

 

(b)                                       One Hundred Thousand Dollars
($100,000) on May 30, 1999;

 

(c)                                        One Hundred Thousand Dollars
($100,000) on June 30, 1999; and

 

(d)                                       One Hundred Thousand Dollars
($100,000) on July 30, 1999.

 

It the Cash is less than Three Hundred Dollars ($300,000), Lessee may, at its
option and in its sole discretion, either (i) decline to enter into, or
terminate, this Lease (without further obligation of any sort to Lessor), or
(ii) enter into this Lease and pay Lessor Three Hundred Fifty Thousand Dollars
($350,000) for the Cash.

 

If the Cash exceeds Three Hundred Fifty Thousand Dollars ($350,000), which
excess amount is referred to here as the “Excess Cash”, and assuming this Lease
is entered into and is not terminated, Lessee shall execute a promissory note to
secure payment of the Excess Cash, which promissory note shall bear no interest
and shall provide for payment of the amount owed in monthly installments of Five
Thousand Dollars ($5,000) until paid in full or until the Lease is terminated,
whichever first occurs.

 


9.                                       TITLE TO ASSETS AND IMPROVEMENTS.  BY
APRIL 1, 1999, LESSOR SHALL, AT ITS EXPENSE, OBTAIN A TITLE INSURANCE POLICY
INSURING LESSEE’S LEASEHOLD INTEREST IN THE ASSETS,


 

--------------------------------------------------------------------------------



 


WHICH TITLE INSURANCE SHALL EVIDENCE LESSOR’S FEE SIMPLE INTEREST OWNERSHIP IN
THE ASSETS SUBJECT ONLY TO (I) MORTGAGE LIENS OR SECURITY INTERESTS ACCEPTABLE
TO LESSEE, (II) GENERAL PROPERTY TAXES FOR THE CURRENT YEAR, AND (III) SUCH
EASEMENTS, RIGHTS OF WAY, RESTRICTIONS AND OTHER TITLE MATTERS AS LESSEE SHALL
DEEM, IN ITS SOLE DISCRETION, NOT TO ADVERSELY AFFECT THE VALUE OF, OR LESSEE’S
INTENDED USE OF, THE ASSETS (COLLECTIVELY, THE “PERMITTED EXCEPTIONS”).  THE
TITLE INSURANCE POLICY SHALL BE ATTACHED TO THIS LEASE AS EXHIBIT 4 AND SHALL BE
INCORPORATED HEREIN BY REFERENCE.  LESSOR WARRANTS THAT LANDLORD HAS FEE SIMPLE
TITLE TO THE ASSETS, FREE AND CLEAR OF ALL ENCUMBRANCES SAVE FOR THE PERMITTED
EXCEPTIONS.


 

Lessor shall he the owner of all improvements paid for and constructed by Lessee
upon the Assets, as the same may be altered, expanded and/or improved in
accordance with this Lease, except that any gaming or other equipment purchased
by Lessee for use in operating the Assets shall be the property of Lessee. 
Except as here provided, upon the expiration or earlier termination of this
Lease, all improvements then existing upon the Assets shall revert to and become
the property of Lessor without compensation to Tenant.

 

Lessee shall surrender the Assets at the end of the Lease Term or upon earlier
termination of the Lease in good condition and repair, reasonable wear and tear
and fire and other casualty excepted.

 


10.                                 QUIET ENJOYMENT. SO LONG AS LESSEE IS NOT IN
DEFAULT UNDER THIS LEASE, LESSEE SHALL PEACEABLY AND QUIETLY USE AND ENJOY THE
ASSETS DURING THE LEASE TERM WITHOUT HINDRANCE OR INTERRUPTION BY LESSOR OR ANY
OTHER PERSON OR PERSONS LAWFULLY OR EQUITABLY CLAIMING BY, THROUGH OR UNDER
LESSOR.  NOTWITHSTANDING THE FOREGOING, LESSOR MAY CONDUCT REASONABLE
INSPECTIONS OF THE ASSETS AND THE CASINOS’ OPERATIONAL FINANCIAL RECORDS UPON
PROVIDING TEN (10) DAYS PRIOR NOTICE OF SUCH INSPECTIONS TO LESSEE.


 


11.                                 CASUALTY AND RESTORATION OF THE PREMISES. 
IF THE ASSETS SHALL BE DAMAGED BY FIRE OR OTHER CASUALTY, LESSEE MAY, AT ITS
OPTION, (I) TERMINATE THE LEASE, RETAIN SUCH INSURANCE PROCEEDS AS RELATE TO
IMPROVEMENTS MADE BY LESSEE ON THE ASSETS PRIOR TO THE CASUALTY, AND PERMIT USE
OF WHATEVER PORTION OF THE REMAINING PROCEEDS IS NECESSARY TO RESTORE THE ASSETS
TO THEIR CONDITION AS OF THE DATE OF THE EXECUTION AT THIS AGREEMENT, OR (II)
RETAIN ALL INSURANCE PROCEEDS RECEIVED AS A RESULT OF THE CASUALTY, USE THE SAME
TO RESTORE THE ASSETS TO THEIR CONDITION AS OF THE COMMENCEMENT DATE OF THIS
LEASE, AND CONTINUE TO MAKE RENT PAYMENTS DURING THE LEASE TERM.  LESSEE SHALL
NOTIFY LESSOR IN WRITING WITHIN THIRTY (30) DAYS FOLLOWING THE OCCURRENCE OF ANY
CASUALTY CONCERNING WHICH OF THESE TWO OPTIONS LESSEE HAS CHOSEN, AND RENT SHALL
ABATE DURING THE THIRTY (30) DAY PERIOD.


 


12.                                 CONDEMNATION.  IF ANY PORTION OF THE ASSETS
SHALL BE TAKEN BY RIGHT OF EMINENT DOMAIN OR BY CONDEMNATION OR SHALL BE
CONVEYED IN LIEU OF ANY SUCH TAKING, LESSEE MAY TERMINATE THIS LEASE AND RETAIN
SUCH CONDEMNATION PROCEEDS AS RELATE TO IMPROVEMENTS MADE BY LESSEE ON THE
ASSETS PRIOR TO THE TAKING OR CONDEMNATION.


 


13.                                 LESSEE’S RIGHT TO ENCUMBER.  LESSEE MAY AT
ANY TIME DURING THE LEASE TERM ENCUMBER THE LEASEHOLD ESTATE BY MORTGAGE OR DEED
OR TRUST.  SUCH RIGHT OF LESSEE TO ENCUMBER THE LEASEHOLD ESTATE SHALL BE A
CONTINUING RIGHT AND SHALL NOT BE DEEMED TO BE EXHAUSTED BY THE EXERCISE THEREOF
ON ONE OR MORE OCCASIONS.  ANY SUCH ENCUMBRANCE SHALL BE


 

--------------------------------------------------------------------------------



 


EXPRESSLY SUBJECT TO THE PROVISIONS OF THIS LEASE, SHALL NOT ENCUMBER LESSOR’S
FEE SIMPLE INTEREST IN THE ASSETS, AND SHALL BE SUBORDINATE TO ANY LOANS TO
WHICH LESSOR HAS SUBORDINATED ITS FEE SIMPLE INTEREST.


 


14.                                 ASSIGNMENT.  LESSEE SHALL BE FREE TO ASSIGN
THIS LEASE AND ANY ESTATE OR INTEREST THEREIN UPON WRITTEN NOTICE TO LESSOR,
PROVIDED THAT NOTWITHSTANDING ANY SUCH ASSIGNMENT OR TRANSFER, LESSEE SHALL AT
ALL TIMES REMAIN LIABLE FOR THE PAYMENT OF THE RENT AND ALL OTHER PAYMENT
OBLIGATIONS HEREIN SPECIFIED TO BE PAID BY LESSEE AND FOR COMPLIANCE WITH ALL
LESSEE’S OTHER OBLIGATIONS UNDER THIS LEASE.


 

Lessor may assign this Lease upon written notice to Lessee, provided that such
assignment is permitted by the Colorado Limited Gaming Act (the “Act”) and the
regulations promulgated pursuant to the Act (the “Regulations”), and further
provided that any such assignment shall be subject to Lessee’s right of first
refusal as provided in Section 20.L. hereof.

 


15.                                 DEFAULT BY LESSEE.


 


A.                                   DEFINITION OF EVENT OF DEFAULT.  EACH ONE
OF THE FOLLOWING EVENTS IS HEREIN REFERRED TO AS AN “EVENT OF DEFAULT”:


 


(1)                                  ANY FAILURE BY LESSEE TO PAY THE RENT OR
ANY OTHER MONETARY SUMS REQUIRED TO BE PAID HEREUNDER ON THE DATE SUCH SUMS ARE
DUE AND THE CONTINUANCE OF SUCH FAILURE FOR A PERIOD OF FIFTEEN (15) DAYS AFTER
WRITTEN NOTICE OF SUCH FAILURE FROM LANDLORD.


 


(2)                                  THE FILING OF ANY PETITION OR THE
COMMENCEMENT OF ANY CASE OR PROCEEDING BY LESSEE UNDER ANY PROVISION OR CHAPTER
OF THE FEDERAL BANKRUPTCY ACT, THE FEDERAL BANKRUPTCY CODE, OR ANY OTHER FEDERAL
OR STATE LAW RELATING TO INSOLVENCY, BANKRUPTCY, OR REORGANIZATION OR THE
ADJUDICATION THAT LESSEE IS INSOLVENT OR BANKRUPT OR THE ENTRY OF AN ORDER FOR
RELIEF UNDER THE FEDERAL BANKRUPTCY CODE WITH RESPECT TO LESSEE.


 


(3)                                  THE FILING OF ANY PETITION OR THE
COMMENCEMENT OF ANY CASE OR PROCEEDING DESCRIBED IN SUBPARAGRAPH (2) ABOVE
AGAINST LESSEE, UNLESS SUCH PETITION AND ALL PROCEEDINGS INITIATED THEREBY ARE
DISMISSED WITHIN SIXTY (60) DAYS FROM THE DATE OF SUCH FILING; THE FILING OF AN
ANSWER BY LESSEE ADMITTING THE ALLEGATIONS OF ANY SUCH PETITION; THE APPOINTMENT
OF OR TAKING POSSESSION BY A CUSTODIAN, TRUSTEE OR RECEIVER FOR ALL OR ANY
ASSETS OF LESSEE, UNLESS SUCH APPOINTMENT IS VACATED OR DISMISSED WITHIN SIXTY
(60) DAYS FROM THE DATE OF SUCH APPOINTMENT.


 


(4)                                  LESSEE SHALL FAIL TO PERFORM ANY OF THE
OTHER AGREEMENTS TERMS, COVENANTS, OR CONDITIONS HEREOF ON LESSEE’S PART TO BE
PERFORMED AND SUCH NON-PERFORMANCE SHALL CONTINUE FOR A PERIOD OF THIRTY (30)
DAYS AFTER WRITTEN NOTICE THEREOF BY LESSOR TO LESSEE OR, IF SUCH PERFORMANCE
CANNOT BE REASONABLY HAD WITHIN SUCH THIRTY (30) DAY PERIOD, LESSEE SHALL NOT IN
GOOD FAITH HAVE COMMENCED SUCH PERFORMANCE WITHIN SUCH THIRTY (30) DAY PERIOD
AND SHALL NOT DILIGENTLY PROCEED THEREWITH TO COMPLETION.


 


B.                                     REMEDIES OF LESSOR.  IF ANY ONE OR MORE
EVENTS OF DEFAULT SHALL HAPPEN, THEN LESSOR SHALL HAVE THE RIGHT AT LESSOR’S
ELECTION, THEN OR AT ANY TIME THEREAFTER, EITHER TO;


 

--------------------------------------------------------------------------------


 


(1)                                  MAKE ANY PAYMENT OR TAKE ANY ACTION TO CURE
ANY SUCH DEFAULT BY LESSEE IN SUCH MANNER AND TO SUCH EXTENT AS LESSOR MAY IN
GOOD FAITH DEEM NECESSARY OR DESIRABLE.


 


(2)                                  GIVE LESSEE WRITTEN NOTICE IN ACCORDANCE
WITH THE COLORADO FORCIBLE ENTRY AND DETAINER LAWS, TERMINATE THIS LEASE AS OF
THE DATE OF LESSEE’S DEFAULT OR AS OF ANY LATER DATE SPECIFIED IN THE NOTICE,
AND DEMAND AND RECOVER POSSESSION OF THE ASSETS FROM LESSEE.


 


(3)                                  RE-ENTER AND TAKE POSSESSION OF ALL OR ANY
PART OF THE ASSETS AND EXPEL LESSEE THEREFROM.  AFTER RECOVERING POSSESSION OF
THE ASSETS, LESSOR SHALL USE REASONABLE EFFORTS TO RE-LET THE ASSETS.


 


C.                                     REMEDIES CUMULATIVE.  EACH OF THE
REMEDIES DESCRIBED ABOVE, AND ALL OF THE REMEDIES AVAILABLE TO LESSOR AT LAW OR
IN EQUITY UPON A DEFAULT BY LESSEE, INCLUDING THE RIGHT TO SUE FOR DAMAGES,
SHALL BE CUMULATIVE WITH AND IN ADDITION TO ONE ANOTHER, AND MAY BE EXERCISED
SIMULTANEOUSLY OR SUCCESSIVELY, AS LESSOR MAY DEEM APPROPRIATE, WITHOUT ANY
EXERCISE OF ONE REMEDY BEING DEEMED AN ELECTION OF REMEDIES OR A WAIVER TO THE
EXCLUSION OF ANY OTHER REMEDY.


 


16.                                 DEFAULT BY LESSOR.


 


A.                                   DEFINITION OF DEFAULT.  LESSOR SHALL BE IN
DEFAULT UNDER THIS LEASE IF LESSOR:


 


(1)                                  PERMITS OR CAUSES THE ASSETS TO BE OR
BECAME ENCUMBERED BY ADDITIONAL AND/OR GREATER LIENS THAN THOSE IDENTIFIED AS
PERMITTED EXCEPTIONS IN SECTION 9 AND ON EXHIBIT 10 HEREOF.


 


(2)                                  FAILS TO TIMELY AND FULLY PAY DEBT
UNDERLYING THE LIENS IDENTIFIED AS PERMITTED EXCEPTIONS.


 


(3)                                  FAILS TO DISCLOSE ANY MATERIAL FINANCIAL
OBLIGATION.  FOR PURPOSES OF THIS SECTION 16.A.3, AN UNDISCLOSED FINANCIAL
OBLIGATION SHALL BE DEEMED MATERIAL IF IT IS EQUAL TO ONE HUNDRED THOUSAND
DOLLARS ($100,000) OR MORE IN THE AGGREGATE.  IN ADDITION, TO OTHER REMEDIES
AVAILABLE TO LESSEE IN THE EVENT OF LESSOR’S DEFAULT, LESSOR SHALL INDEMNIFY AND
HOLD LESSEE HARMLESS FROM ANY MATERIAL FINANCIAL OBLIGATION OF LESSOR NOT
DISCLOSED AS REQUIRED BY THIS LEASE.  IN THE EVENT OF LESSOR’S FAILURE TO MAKE
THE REQUIRED DISCLOSURE, LESSEE MAY, AT ITS SOLE OPTION AND IN ITS SOLE
DISCRETION, (I) TERMINATE THIS LEASE WITHOUT FURTHER OBLIGATION OF ANY KIND TO
LESSOR OR LESSOR’S CREDITORS, (II) PAY DIRECTLY THE UNDISCLOSED OBLIGATION AND
SET THE AMOUNT OF THE PAYMENT OFT AGAINST RENT OR ANY OTHER AMOUNTS OWED LESSOR
BY LESSEE, OR (III) ENFORCE LESSOR’S INDEMNIFICATION AS HEREIN CONTEMPLATED.  IN
THE EVENT LESSEE OPTS TO PAY SUCH ADDITIONAL AMOUNT AND SET SUCH PAYMENTS OFF
AGAINST RENT OR OTHER PAYMENTS DUE HEREUNDER, SUCH SET OFF SHALL BE AT THE
MAXIMUM RATE OF TEN PERCENT (10%) PER MONTH OF THE ADDITIONAL AMOUNT PAID BY
LESSEE UNTIL THE ENTIRE ADDITIONAL AMOUNT HAS BEEN SET OFF.  BY WAY OF EXAMPLE
ONLY, SHOULD LESSEE PAY AN ADDITIONAL AMOUNT OF FIFTY THOUSAND DOLLARS ($50,000)
PURSUANT TO THIS SECTION 4, THAT AMOUNT SHALL BE SET OFF AGAINST RENT AND OTHER
PAYMENTS OWED LESSOR AT THE RATE OF FIVE THOUSAND DOLLARS ($5,000) PER MONTH FOR
TEN (10) MONTHS.

 

--------------------------------------------------------------------------------



 


(4)                                  FAILS TO CAP THE ASSUMED PAYMENTS AT THE
MONTHLY LEVELS DESCRIBED IN SECTION 4 HEREOF, OR FAILS TO PAY ANY AMOUNT IN
EXCESS OF THE CAP.


 


(5)                                  VIOLATE OR FAILS TO PERFORM IN CONNECTION
WITH ANY WARRANTY OR REPRESENTATION CONTAINED IN SECTION 19 HEREOF.


 


(6)                                  FAILS TO COMPLY WITH ANY TERM, CONDITION OR
OBLIGATION OF LESSOR UNDER THE LEASE, AND SUCH FAILURE TO COMPLY CONTINUES FOR A
PERIOD OF THIRTY (30) DAYS AFTER LESSEE GIVES LESSOR WRITTEN NOTICE OF SUCH
FAILURE.


 


B.                                     REMEDIES OF LESSEE.  IN ADDITION TO SUCH
REMEDIES AS ARE DESCRIBED IN OTHER SECTIONS AND PROVISIONS OF THIS LEASE, UPON
THE OCCURRENCE OF ANY DEFAULT BY LESSOR, AFTER EXPIRATION OF ANY APPLICABLE CURE
PERIODS, LESSEE SHALL HAVE THE RIGHT, AT ITS ELECTION, THEN OR AT ANY TIME
THEREAFTER, TO EXERCISE ANY ONE OR MORE OF THE FOLLOWING REMEDIES:


 


(1)                                  MAKE ANY PAYMENT OR TAKE ANY ACTION TO CURE
ANY SUCH DEFAULT BY LESSOR IN SUCH MANNER AND TO SUCH EXTENT AS LESSEE MAY IN
GOOD FAITH DEEM NECESSARY OR REASONABLE, AND SET OFF ANY SUCH PAYMENT AGAINST
RENT OR OTHER PAYMENTS OTHERWISE OWED LESSOR.


 


(2)                                  TERMINATE THIS LEASE AS OF THE DATE OF THE
DEFAULT BY LESSOR, OR AS OF ANY LATER DATE SPECIFIED IN A WRITTEN NOTICE OF
TERMINATION TO LESSOR, WITHOUT PAYMENT OF ANY PENALTY, LIQUIDATED DAMAGES, OR
TERMINATION OR OTHER FEE OR PENALTY TO LESSOR.


 


(3)                                  COMMENCE AN ACTION TO SPECIFICALLY ENFORCE
ANY OF LESSOR’S OBLIGATIONS UNDER THE LEASE.


 


C.                                     REMEDIES CUMULATIVE.  EACH OF THE
REMEDIES DESCRIBED ABOVE, AND ALL OF THE REMEDIES AVAILABLE TO LESSEE AT LAW OR
IN EQUITY UPON A DEFAULT BY LESSOR, INCLUDING THE RIGHT TO SUE FOR DAMAGES,
SHALL BE CUMULATIVE WITH AND IN ADDITION TO ONE ANOTHER, AND MAY BE EXERCISED
SIMULTANEOUSLY OR SUCCESSIVELY, AS LESSEE MAY DEEM APPROPRIATE, WITHOUT ANY
EXERCISE OF ONE REMEDY BEING DEEMED AN ELECTION OF REMEDIES OR A WAIVER TO THE
EXCLUSION OF ANY OTHER REMEDY.


 


17.                                 TERMINATION BY LESSEE.  IN ADDITION TO THE
FOREGOING, LESSEE SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE ON JUNE 30, 2004,
FOR ANY REASON OR FOR NO REASON, UPON THIRTY (30) DAYS WRITTEN NOTICE TO LESSOR,
AND WITHOUT PAYMENT OR PENALTY OF ANY KIND TO LESSOR.


 


18.                                 LESSOR’S ADDITIONAL REPRESENTATIONS AND
WARRANTIES.  LESSOR REPRESENTS AND WARRANTS THAT TO THE BEST OF LESSOR’S
KNOWLEDGE AND BELIEF AS OF THE COMMENCEMENT DATE OF THIS LEASE:


 


A.                                   EXCEPT FOR THE ORDER TO SHOW CAUSE
PROCEEDING PENDING BEFORE THE COMMISSION (THE “COMMISSION PROCEEDING”), THERE IS
NO LITIGATION PENDING OR THREATENED WHICH IN ANY MANNER AFFECTS THE ASSETS.


 


B.                                     THERE ARE NO VIOLATIONS OF ANY FEDERAL,
STATE, OR LOCAL LAW, CODE, ORDINANCE, RULE, REGULATION, OR REQUIREMENT AFFECTING
THE ASSETS, EXCEPT AS MAY BE ALLEGED IN THE PENDING SUMMARY SUSPENSION
PROCEEDING.


 

--------------------------------------------------------------------------------


 


C.                                     THE ASSETS HAVE FULL AND FREE ACCESS TO
AND FROM PUBLIC HIGHWAYS, STREETS, AND/OR ROADS ADJACENT TO THE ASSETS, AND
LESSOR HAS NO KNOWLEDGE OF ANY FACT OR CONDITION WHICH WOULD RESULT IN THE
TERMINATION OF SUCH ACCESS.


 


D.                                    LESSOR HAS NOT RECEIVED ANY NOTICES,
DEMANDS, OR DEFICIENCY COMMENTS FROM ANY MORTGAGEE OF THE ASSETS OR FROM ANY
STATE, MUNICIPAL, OR COUNTY GOVERNMENT OR ANY AGENCY THEREOF WITH REGARD TO THE
ASSETS.


 


E.                                      LESSOR HAS NOT RECEIVED ANY NOTICE OF,
AND HAS NO OTHER KNOWLEDGE OR INFORMATION OF, ANY PENDING OR CONTEMPLATED CHANGE
IN ANY APPLICABLE LAW, ORDINANCE, OR RESTRICTION; OR OF ANY PENDING OR
THREATENED JUDICIAL OR ADMINISTRATIVE ACTION; OR OF ANY ACTION PENDING OR
THREATENED BY ADJACENT LANDOWNERS OR OF ANY NATURAL OR ARTIFICIAL CONDITION UPON
THE ASSETS, OR ANY PART THEREOF, ANY OF WHICH WOULD RESULT IN ANY MATERIAL
CHANGE IN THE CONDITION OF THE ASSETS, OR ANY PART THEREOF, OR IN ANY WAY LIMIT
OR IMPEDE THE OPERATION AT CONTEMPLATED DEVELOPMENT OF THE ASSETS, OR ANY PART
THEREOF, FOR ANY PURPOSE.


 


F.                                      LESSOR HAS NOT ENTERED INTO ANY
AGREEMENTS WITH THE CITY OF CRIPPLE CREEK OR THE COUNTY OF TELLER OR THE STATE
OF COLORADO, OR ANY OTHER GOVERNMENTAL ENTITY, WITH RESPECT TO THE ASSETS THAT
MAY RESULT IN LIABILITY OR EXPENSE TO LESSEE, AND FURTHER THAT THERE ARE NO
SPECIAL IMPROVEMENT ASSESSMENTS RELATING TO THE ASSETS.


 


G.                                     EACH AND EVERY DOCUMENT, SCHEDULE, ITEM,
AND OTHER INFORMATION TO BE DELIVERED TO LESSEE BY LESSOR HEREUNDER SHALL BE
FULLY TRUE, ACCURATE, AND CORRECT, AND NO SUCH DOCUMENT, SCHEDULE, OR
INFORMATION CONTAINS OR WILL CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITS OR WILL OMIT A MATERIAL FACT NECESSARY TO MAKE THE STATEMENT OR FACTS
RECITED THEREIN NOT MISLEADING.


 


19.                                 GUARANTEE.  SOUTHWEST CASINO AND HOTEL CORP.
SHALL GUARANTEE THE FINANCIAL OBLIGATIONS OF LESSEE HEREUNDER.


 


20.                                 MISCELLANEOUS.


 


A.                                   NO IMPLIED WAIVER.  NO FAILURE BY EITHER
PARTY TO INSIST UPON THE STRICT PERFORMANCE OF ANY TERM, COVENANT, OR AGREEMENT
CONTAINED IN THIS LEASE, OR TO EXERCISE ANY RIGHT OR REMEDY IN CONNECTION
THEREWITH, AND NO ACCEPTANCE OF FULL OR PARTIAL PAYMENT DURING THE CONTINUANCE
OF ANY DEFAULT BY LESSOR OR LESSEE, SHALL CONSTITUTE A WAIVER OF ANY SUCH TERM,
COVENANT, OR AGREEMENT OR ANY SUCH RIGHT OR REMEDY OR ANY SUCH DEFAULT BY LESSOR
OR LESSEE.


 


B.                                     SURVIVAL OF PROVISIONS.  NOTWITHSTANDING
ANY TERMINATION OF THIS LEASE, THE SAME SHALL CONTINUE IN FORCE AND EFFECT AS TO
ANY PROVISIONS HEREOF WHICH SPECIFICALLY CONTEMPLATE AND REQUIRE OBSERVANCE OR
PERFORMANCE BY LESSOR OR LESSEE SUBSEQUENT TO TERMINATION.


 


C.                                     BINDING EFFECT.  THIS LEASE SHALL EXTEND
TO AND BE BINDING UPON THE HEIRS, EXECUTORS, LEGAL REPRESENTATIVES, SUCCESSORS,
AND PERMITTED ASSIGNS OF THE RESPECTIVE PARTIES HERETO.  THE TERMS, COVENANTS,
AGREEMENTS, AND CONDITIONS IN THIS LEASE SHALL BE CONSTRUED AS COVENANTS RUNNING
WITH THE ASSETS.


 

--------------------------------------------------------------------------------


 


D.                                    RECORDING, SUBORDINATION AND ATTORNMENT.
THIS LEASE AND/OR ANY MEMORANDUM OF THIS LEASE MAY, AT LESSEE’S SOLE OPTION, BE
RECORDED IN SUCH MANNER AND AT SUCH TIME AS SHALL BE SELECTED BY LESSEE IN ITS
SOLE DISCRETION.  INS ADDITION, UPON EXECUTION OF THIS LEASE, LESSEE SHALL
PREPARE, AND LESSOR SHALL USE ITS BEST EFFORTS TO OBTAIN FROM LESSOR’S MORTGAGE
LENDER(S), ATTORNMENT AGREEMENTS IN FORM AND SUBSTANCE SATISFACTORY TO LESSEE. 
IF LESSOR FAILS TO OBTAIN SUCH ATTORNMENT AGREEMENTS BY THE EXPIRATION OF THE
DUE DILIGENCE PERIOD, LESSEE MAY, AT ITS OPTION, TERMINATE THIS LEASE WITHOUT
FURTHER OBLIGATION OF ANY SORT OR KIND TO LESSOR OR LESSOR’S CREDITORS.


 


E.                                      NOTICE.  ALL NOTICES REQUIRED OR
PERMITTED UNDER THIS LEASE SHALL BE GIVEN BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, CORRECTLY ADDRESSED AND POSTAGE PREPAID, OR BY HAND OR
COMMERCIAL CARRIER DELIVERY, OR BY TELECOPIER AS FOLLOWS:


 

If to Lessor:

 

Cripple Creek Development company

Attn: Mark Brockley, President

195 Pine Cone Road

Spearfish, South Dakota  57783

Telecopier Number: 605/642-9366

 

Blue Building Development, Inc.

Attn: Mark Brockley, President

195 Pine Cone Road

Spearfish, South Dakota  57783

Telecopier Number: 605/642-9366

 

with copy to:

 

Timothy M. Tymkovich

Hale Hackstaff Tymkovich ErkenBrack & Shih, L.L.C.

1675 Broadway, Suite 2000

Denver, Colorado  80202

Telecopier Number: 303/592-8710

 

If to Lessee:

 

James B. Druck

Gold Rush I, LLC

2001 Killebrew Drive, Suite 306

Minneapolis, Minnesota  55425

Telecopier Number: 612/853-9991

 

--------------------------------------------------------------------------------


 

with copy to:

 

Christopher B. Whitney, Esq.

Hulliken, Gleason, Weiner & Whitney, P.C.

102 South Tejon street, Suite 700

Colorado Springs, Colorado  80903

Telecopier Number: 719/635-8706

 

If to Guarantor:

 

James B. Druck

President

Southwest Casino and Hotel Corp.

2001 Killebrew Drive, Suite 306

Minneapolis, Minnesota  55425

Telecopier Number: 612/853-9991

 

Any notice delivered by mail in accordance with this Section shall be deemed to
have been duly given on the third business day after the same is deposited in
any post office or postal box regularly maintained by the United States Postal
Service, properly addressed, postage prepaid.  Any notice delivered by
telecopier shall be deemed to have been duly given upon receipt if concurrently
with sending by telecopier receipt is confirmed mechanically or by the
recipient..  Any notice delivered by hand or commercial carrier shall be deemed
to have been given upon actual receipt.  Either party, by notice given as herein
provided, may change the address to which future notices may be sent.

 


F.                                      TIME OF THE ESSENCE.  TIME IS OF THE
ESSENCE UNDER THIS LEASE FOR THE PERFORMANCE AND OBSERVANCE OF ALL OBLIGATIONS
OF LESSOR AND LESSEE, AND ALL PROVISIONS OF THIS LEASE SHALL BE STRICTLY
CONSTRUED.


 


G.                                     CAPTIONS FOR CONVENIENCE.  THE HEADINGS
AND CAPTIONS HEREOF ARE FOR CONVENIENCE ONLY AND SHALL NOT BE CONSIDERED IN
INTERPRETING THE PROVISIONS OF THIS LEASE.


 


H.                                    SEVERABILITY.  IF ANY PROVISION OF THIS
LEASE SHALL BE HELD INVALID OR UNENFORCEABLE, THE REMAINDER OF THE LEASE SHALL
NOT BE AFFECTED THEREBY, IT BEING THE INTENT OF THE PARTIES THAT THE PROVISIONS
OF THIS LEASE SHALL BE ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW. 
THERE SHALL BE DEEMED SUBSTITUTED FOR ANY INVALID OR UNENFORCEABLE PROVISION A
VALID AND ENFORCEABLE PROVISION AS SIMILAR AS POSSIBLE TO THE INVALID PROVISION.


 


I.                                         JURISDICTION AND GOVERNING LAW.  THIS
LEASE SHALL BE INTERPRETED AND ENFORCED IN THE COURTS OF THE STATE OF COLORADO
AND IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO.


 


J.                                        INTEGRATION/ENTIRE AGREEMENT.  THIS
LEASE, THE EXHIBITS HERETO, AND THE OTHER DOCUMENTS EXPRESSLY REFERENCED HEREIN
CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH REGARD TO THE SUBJECT
MATTER HEREOF, AND ANY EXTRINSIC COVENANTS, AGREEMENTS, REPRESENTATIONS,
WARRANTIES, CONDITIONS OR TERMS ARE SUPERSEDED HEREBY AND SHALL BE OF NO FORCE
OR EFFECT.


 

--------------------------------------------------------------------------------


 


K.                                    MODIFICATION.  NO PROVISION OF THIS LEASE
MAY BE AMENDED OR MODIFIED EXCEPT IN A WRITTEN INSTRUMENT SIGNED BY BOTH
PARTIES.


 


L.                                      RIGHT OF FIRST REFUSAL.  LESSEE SHALL,
HAVE A RIGHT OF FIRST REFUSAL TO PURCHASE THE ASSETS IN THE EVENT LESSOR DESIRES
TO SELL OR ASSIGN ALL OR ANY PART OF THEM.


 


M.                                 ASSIGNMENT OF TRADE NAMES.  LESSOR SHALL
ASSIGN AND TRANSFER TO LESSEE FOR LESSEE’S USE DURING THE LEASE TERM ALL
LESSOR’S RIGHT, TITLE AND INTEREST IN AND TO ALL TRADEMARKS, TRADE NAMES,
SERVICE MARKS, AND COPYRIGHTS USED IN CONNECTION WITH THE ASSETS (THE
“INTELLECTUAL PROPERTY”), AND SHALL REFRAIN FROM USING THE INTELLECTUAL PROPERTY
AND ANY SIMILAR TRADEMARKS, TRADE NAMES, SERVICE MARKS AND COPYRIGHTS DURING THE
LEASE TERM.  UPON TERMINATION OF THE LEASE, WHETHER BY EXPIRATION OR
TERMINATION, LESSEE SHALL TRANSFER BACK TO LESSOR ALL RIGHTS IN THE INTELLECTUAL
PROPERTY.  THE ASSIGNMENT AND AGREEMENT CONTEMPLATED BY THIS SECTION 20.M. SHALL
BE CONTAINED IN A SEPARATE DOCUMENT WHICH SHALL BE ATTACHED AS AN EXHIBIT TO AND
INCORPORATED BY REFERENCE IN THIS LEASE.


 

IN WITNESS WEEREOF, the parties hereto have caused this Lease to be executed as
of the day and year first above written.

 

 

LESSOR:

 

 

 

 

Cripple Creek Development Corp.

 

 

 

 

By:

/s/

 

 

Mark Brockley

 

 

President

 

 

 

 

Blue Building Development, Inc.

 

 

 

 

By:

/s/

 

 

Mark Brockley

 

 

President

 

 

 

 

 

/s/

 

 

Mark Brockley

 

 

 

 

 

Annesse Brockley

 

 

 

 

 

 

 

LESSEE:

 

 

 

 

Gold Rush I, LLC

 

 

 

 

By:

/s/

 

 

James B. Druck

 

 

Manager

 

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

 

Southwest Casino and Hotel Corp.

 

 

 

 

By:

/s/

 

 

James B. Druck

 

 

President

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

LEGAL DESCRIPTIONS OF REAL PROPERTY COMPRISING THE ASSETS

 

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

INVENTORY OF THE ASSETS

 

Exhibit Unnecessary.

 

/s/  4/9/99

 

--------------------------------------------------------------------------------


 

EXHIBIT 3

 

TITLE INSURANCE POLICIES

 

Title policies received and acceptable.

 

/s/ 4/9/99

 

--------------------------------------------------------------------------------


 

EXHIBIT 4

 

GOLD RUSH AND GOLD DIGGER’S SCHEDULE OF LEASES

 

Name

 

Loan Date

 

 

 

Monthly Payment

 

Exp. Date

 

Anchor Games

 

3/5/97  30%

 

30% of win on 2 Wheel of Golds

 

Varies

 

04/30/99

 

Vista Gaming

 

 

 

2 machines @ $27 per day per mach.

 

1,690.85

 

 

 

DataCard

 

5/1/98

 

Mtnce on Desktop Embosser

 

125.33

 

 

 

 

 

 

 

 

 

 

 

 

 

Equifax

 

12/1/98

 

Ck. Auth. – 3.5% of check amount 

 

 

 

Auto extend every 30 days

 

 

 

 

 

Copier Mtnce

 

103.00

 

 

 

 

 

 

 

 

 

1,919.18

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 5

 

GOLD RUSH AND GOLD DIGGER’S LONGTERM DEBT SCHEDULE

 

PARKING AGREEMENTS

 

Address of Lot/Spaces

 

Lessor/Lessee

 

No. of Spaces

 

Agreement Terms

 

 

*135 East Carr Avenue

 

Cripple Creek Dev. Co./

 

Pioneer Group, Inc.

 

10

 

Until Lot 16 backfilled  And restored for parking

 

--------------------------------------------------------------------------------

*Maximum obligation assumed by lessee is $12,000.00

 

--------------------------------------------------------------------------------


 

EXHIBIT 6

 

JOINT VENTURE, STRATEGIC ALLIANCE & PARTNERSHIP AGREEMENTS

 

Parties

 

Term

 

Subject

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NONE

 

--------------------------------------------------------------------------------


 

EXHIBIT 7

 

JOINT MARKETING AGREEMENTS

 

Parties

 

Term

 

Subject

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JOINT MARKETING AGREEMENTS ARE ACCEPTABLE

 

--------------------------------------------------------------------------------


 

EXHIBIT 8

 

SHARING AGREEMENTS

 

Parties

 

Term

 

Subject

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LET IT RIDE

TRIPLE PLAY

COLORADO NICKLES

ANCHOR GAMING SEE EXHIBIT 4

VISTA GAMING SEE EXHIBIT 4

 

--------------------------------------------------------------------------------


 

EXHIBIT 9

 

LISTING OF SOIL TESTS, DESIGN AND ENGINEERING STUDIES, DRAWINGS AND PLANS
RELATING TO ACQUISITION AND DEVELOPMNET OF THE ASSETS

 

 

RECEIVED AND ACCEPTABLE

 

--------------------------------------------------------------------------------


 

EXHIBIT 10

 

FINANCIAL OBLIGATIONS OF LESSOR RELATING TO THE ASSETS

 

Parties

 

Principal/Interest

 

Maturity

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEE ATTACHED 4/9/99

 

--------------------------------------------------------------------------------


 

EXHIBIT 10

 

GOLD RUSH AND GOLD DIGGER’S ASSUMED OBLIGATIONS

 

SUMMARY

 

 

 

Balance

 

Monthly Payment

 

Exh. 10a  Longterm Debt

 

9,618,292.95

 

109,241.68

 

Exh. 10b  Accounts Payable

 

906,439.78

 

26,139.58

 

Exh. 10c  Gift Certificates

 

5,357.44

 

—

 

Exh. 10d  Progressive Liabilities

 

62,501.98

 

—

 

 

 

 

 

 

 

Outstanding chips/tokesn liability $5 old tokesn for sale liability  to be
determined

 

39,057.88

 

 

 

Re-establish Bronico Billy’s parking lot  Gold Point Liability

 

12,000.00

 

 

 

 

 

 

 

 

 

 

 

10,643,650.03

 

135,381.26

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 10a

 

GOLD RUSH AND GOLD DIGGER’S LONGTERM DEBT SCHEDULE

 

Acct#

 

Name

 

Loan
Date

 

Original Loan 
Balance

 

04/05/99
G/L Loan
Balance

 

Interest
Rate

 

Monthly
Payment

 

Loan
Due
Date

 

Balloon
Payment

 

Balloon
Due Date

2268

 

Robert G. Rolofson

 

07/03/96

 

336,600

 

303,434.31

 

9.00

%

3,414.02

 

07/01/03

 

236,450.00

 

07/01/03

2267

 

Joann Kipp Roos

 

07/03/96

 

336,600

 

303,434.31

 

9.00

%

3,414.02

 

07/01/03

 

236,450.00

 

07/01/03

2259

 

Timothy O’Brien

 

05/02/94

 

149,875

 

88,314.72

 

10.00

%

1,180.72

 

05/02/09

 

 

 

 

2265

 

Sierra & Associates

 

10/04/94

 

840,000

 

810,000.00

 

10.00

%

6,750.00

 

12/01/04

 

 

 

 

2264

 

James Powell

 

10/04/94

 

160,000

 

83,003.08

 

10.00

%

1,640.11

 

10/04/99

 

78,832.78

 

10/04/99

2261

 

David wilcox

 

05/02/94

 

76,500

 

53,439.00

 

8.00

%

645.30

 

05/02/09

 

 

 

 

2251

 

Julie R. Yarbrough

 

10/15/91

 

1,637,500

 

1,353,850.73

 

11.50

%

18,950.50

 

05/02/09

 

 

 

 

2257

 

Jerry Muzik

 

07/01/93

 

450,000

 

387,069.71

 

10.00

%

6,342.60

 

06/01/06

 

 

 

 

2255

 

C.C. Masonic Lodge

 

08/30/92

 

280,000

 

238,936.93

 

10.00

%

2,702.10

 

08/30/12

 

 

 

 

2266

 

Arthur G. Jones

 

02/01/95

 

270.000

 

190,600.67

 

10.00

%

2,901.00

 

02/01/02

 

139,250.00

 

02/01/02

2252

 

Barchester – RUSH

 

12/23/98

 

640,000

 

532,205.64

 

8.75

%

5,646.45

 

08/01/12

 

 

 

 

New

 

Comm. Bank of CO (Galati/CBOC/CBOC-Diggers)

 

04/05/99

 

616,233

 

616,233.32

 

9.25

%

6,342.23

 

04/01/14

 

>Need final docs

 

 

Diggers

 

Barchester – DIGGERS

 

11/01/91

 

400,000

 

330,627.88

 

8.75

%

3,531.33

 

08/01/12

 

 

 

 

Diggers

 

*1 Mark Brockley

 

106,965

 

106,965.00

 

10.00

%

891.00

 

07/01/19

 

 

 

>Interest only

 

 

Rock Shop

 

Mountain National Bank

 

430,000

 

388,077.65

 

10.25

%

5,222.50

 

02/28/02

 

 

 

 

 

 

Rock Shop

 

*(1) Brockley 95 Club

 

770,000

 

770,000.00

 

7.00

%

4,491.67

 

07/01/19

 

 

 

>Interest only

 

 

2254

 

*(1) Mark Brockley

 

966,500

 

9666,500.00

 

10.00

%

8,055.00

 

07/01/19

 

 

 

> Interest only

 

 

2260

 

Fisher

 

04/21/94

 

135,125

 

118,072.00

 

10.00

%

1,351.00

 

04/21/02

 

103,591.43

 

04/21/02

New

 

LOC – CBOC

 

04/05/99

 

337,060

 

337,060.46

 

9.25

%

3,200.82

 

04/05/09

 

20,000.00

 

> Prin 7/99, 8/99, 9/99, 10/99

 

--------------------------------------------------------------------------------


 

Acct#

 

Name

 

Loan
Date

 

Original Loan 
Balance

 

04/05/99
G/L Loan
Balance

 

Interest
Rate

 

Monthly
Payment

 

Loan
Due
Date

 

Balloon
Payment

 

Balloon
Due Date

New

 

LOC – Mtn Nat’l Bank

 

04/05/99

 

550,000

 

550,000.00

 

9.75

%

5,800.00

 

04/05/14

 

 

 

 

2284

 

PDS Financial

 

12/31/97

 

437,272

 

258,012.12

 

9.42

%

13,989.83

 

12/30/00

 

 

 

 

2276

 

GMAC – Van

 

08/10/98

 

18,519

 

15,055.66

 

12.49

%

622.60

 

08/10/01

 

 

 

 

2277

 

IGT

 

06/10/98

 

33,202

 

22,775.57

 

11.50

%

1,555.18

 

06/10/00

 

 

 

 

2285

 

Bankers Leasing

 

12/10/97

 

16,851

 

10,108.19

 

12.50

%

601.70

 

12/10/00

 

 

 

 

2270

 

Berryhill

 

01/01/98

 

682,500

 

784,516.00

 

12.00

%

10,000.00

 

Per month commending 09/01/99, no balloon. No maturity

 

 

 

 

 

 

 

 

 

 

10,668,302

 

9,618,292.95

 

 

 

119,241.68

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*(1) Interest only until 07/01/19

 

--------------------------------------------------------------------------------


 

GOLD RUSH AND GOLD DIGGER’S SCHEDULE OF A/P LIABILITIES

 

Exhibit 10b

 

Name

 

Loan
Date

 

Original
Loan
Balance

 

04/05/99
Balance

 

Interest
Rate

 

Monthly
Payment

 

Loan
Due
Date

 

Balloon
Payment

 

Balloon
Due Date

 

Bader

 

04/01/99

 

 

 

80,000.00

 

0.00

%

4,000.00

 

04/04/01

 

$

4k July-Oct,

 

$

2k Nov-Apr, $3k May-June

 

Berryhill

 

01/01/98

 

222,048

 

42,222.60

 

12.00

%

10,000.00

 

06/03/99

 

Balance

 

06/30/99

 

Blood

 

 

 

12,788

 

6,503.96

 

18.00

%

500.00

 

 

 

 

 

 

 

Davis

 

08/06/98

 

50,000

 

32,000.00

 

0.00

%

2,000.00

 

08/06/00

 

 

 

 

 

IGT

 

03/30/99

 

55,995

 

55,995.37

 

10.75

%

4,942.44

 

03/26/00

 

 

 

03/26/00

 

Bally Games

 

 

 

11/15/98

 

28,183

 

18,788.58

 

0.00

%

4,697.14

 

04/15/99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal

 

 

 

369,014

 

 

 

235,510.51

 

 

 

26,139.58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other Accounts Payable

 

 

 

 

 

 

 

670,929.27

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Accounts Payable

 

 

 

 

 

 

 

906,439.78

 

 

 

26,139.58

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 10C

 

GIFT CERTIFICATES 1999

 

CERT #

 

DATE

 

ISSUED TO

 

REASON

 

VALUE

 

EXPIRES

4089702

 

04/08/97

 

GEMINI TRAVEL-LAQUINTA

 

PURCHASE

 

125.00

 

NONE

4089704

 

04/08/97

 

GEMINI TRAVEL-LAQUINTA

 

PURCHASE

 

125.00

 

NONE

4089706

 

04/08/97

 

GEMINI TRAVEL-LAQUINTA

 

PURCHASE

 

125.00

 

NONE

6029701

 

06/02/97

 

CLEO DELANEY

 

PURCHASE

 

24.00

 

NONE

6139701

 

06/13/97

 

BOB LUFF

 

PURCHASE

 

20.00

 

NONE

6259701

 

06/25/97

 

CARD MORRIS

 

PURCHASE

 

115.54

 

NONE

11259701

 

11/25/97

 

PENNY WALRAUN

 

PURCHASE

 

70.00

 

NONE

12059701

 

12/03/97

 

KATHLEEN KLOKOLKA

 

PURCHASE

 

100.00

 

NONE

12109701

 

12/10/97

 

TONYA CARSON

 

PURCHASE

 

100.00

 

NONE

12189703

 

12/18/97

 

BECKY OSTERWOLD

 

PURCHASE

 

104.94

 

NONE

12229703

 

12/22/97

 

LAURA BOW

 

PURCHASE

 

100.00

 

NONE

122239701

 

12/23/97

 

COLENN IRWIN

 

PURCHASE

 

75.00

 

NONE

12239702

 

12/23/97

 

COLENN IRWIN

 

PURCHASE

 

75.00

 

NONE

12239703

 

12/23/97

 

COLENN IRWIN

 

PURCHASE

 

75.00

 

NONE

8059801

 

08/05/98

 

VINCE-4 CERTS WITH SAME #

 

S-TH HOTEL

 

94.34

 

08/31/00

8059801

 

08/05/98

 

VINCE-4 CERTS WITH SAME #

 

S-TH HOTEL

 

94.34

 

08/31/00

8059801

 

08/05/98

 

VINCE-4 CERTS WITH SAME #

 

B/2

 

9.00

 

08/31/00

9119802

 

09/11/98

 

WOODLAND PARK CHAMBER

 

ANY HOTEL

 

104.94

 

09/11/99

9179801

 

09/17/98

 

SUE RITT

 

ANY HOTEL

 

104.94

 

09/17/99

9179802

 

09/17/98

 

SUE RITT

 

D/2

 

23.00

 

09/17/99

9179803

 

09/17/98

 

SUE RITT

 

D/2

 

23.00

 

09/17/99

10129801

 

10/12/98

 

COLO STATE VETS HOME

 

D/2

 

23.00

 

04/12/99

10129802

 

10/12/98

 

VICKY GIBBONS

 

ANY HOTEL

 

104.94

 

04/12/99

10159801

 

10/15/98

 

WORKOUT LTD

 

ANY HOTEL

 

104.94

 

04/15/99

10289801

 

10/28/98

 

IOF

 

ANY  HOTEL

 

104.94

 

04/28/99

11169801

 

11/16/98

 

TELLER COUNTY

 

D/2

 

23.00

 

05/16/99

11179801

 

11/17/98

 

DEPT OF AIR FORCE

 

D/2

 

23.00

 

05/17/99

11179803

 

11/17/98

 

PKCO SENIORS

 

D/2

 

23.00

 

05/17/99

12079801

 

12/07/98

 

VILLAGE INN

 

S-TH HOTEL

 

94.34

 

06/07/99

12089802

 

12/08/98

 

WORKOUT LTD

 

S-TH HOTEL

 

94.34

 

06/08/99

 

--------------------------------------------------------------------------------


 

CERT #

 

DATE

 

ISSUED TO

 

REASON

 

VALUE

 

EXPIRES

12089803

 

12/08/98

 

WORKOUT LTD

 

S-TH HOTEL

 

94.34

 

06/08/99

12109801

 

12/10/98

 

SUSAN DEY

 

PURCHASE

 

62.54

 

NONE

12159801

 

12/15/98

 

KELLENE KENFIELD

 

PURCHASE

 

125.00

 

NONE

12239801

 

12/23/98

 

HIGGINS

 

PURCHASE

 

50.00

 

NONE

12239802

 

12/23/98

 

HEIDI

 

PURCHASE

 

30.00

 

NONE

1049901

 

1/4/99

 

BIG BROS/BIG SIS OF FINNEY CTY

 

PURCHASE

 

300.00

 

NONE

1129901

 

1/12/99

 

TINY TIM PRE-SCHOOL

 

S-TH HOTEL

 

94.34

 

7/12/99

1129902

 

1/12/99

 

TINY TIM PRE-SCHOOL

 

D-2

 

23.00

 

7/12/99

KRMA-TV-1

 

1/12/99

 

KRMA-TV AUCTION

 

ANY HOTEL

 

104.94

 

7/12/99

KRMA-TV-2

 

1/12/99

 

KRMA-TV AUCTION

 

ANY HOTEL

 

104.94

 

7/12/99

KRMA-TV-3

 

1/12/99

 

KRMA-TV AUCTION

 

ANY HOTEL

 

104.94

 

7/12/99

KRMA-TV-4

 

1/12/99

 

KRMA-TV AUCTION

 

ANY HOTEL

 

104.94

 

7/12/99

KRMA-TV-5

 

1/12/99

 

KRMA-TV AUCTION

 

ANY HOTEL

 

104.94

 

7/12/99

KRMA-TV-6

 

1/12/99

 

KRMA-TV AUCTION

 

ANY HOTEL

 

104.94

 

7/12/99

1199901

 

1/19/99

 

AMERICAN LEGION

 

S-TH HOTEL

 

94.34

 

7/19/99

1199902

 

1/19/99

 

AMERICAN LEGION

 

S-TH HOTEL

 

94.34

 

7/19/99

1209901

 

1/20/99

 

GUTHERIE CHAMBER

 

ANY HOTEL

 

104.94

 

7/20/99

1209902

 

1/20/99

 

J C PENNEY

 

ANY HOTEL

 

104.94

 

7/20/99

1259901

 

1/26/99

 

MARK SWOPE (BASEBALL TEAM)

 

S-TH HOTEL

 

94.34

 

7/26/99

1259902

 

1/26/99

 

ROCKY FORD FIRE DEPT

 

S-TH HOTEL

 

94.34

 

7/26/99

2089901

 

2/8/99

 

PIKES PEAK AMATEUR HOCKEY

 

ANY HOTEL

 

104.94

 

8/8/99

2089902

 

2/8/99

 

PIKES PEAK AMATEUR HOCKEY

 

D-2

 

23.00

 

8/8/99

2089903

 

2/8/99

 

SHEPHERD OF THE HILLS CHURCH

 

S-TH HOTEL

 

94.34

 

8/8/99

3039902

 

3/4/99

 

VERBAL INFO SERVICE INC

 

S-TH HOTEL

 

94.34

 

9/4/99

3039904

 

3/10/99

 

WALMART SUPERCENTER SALIDA

 

S-TH HOTEL

 

94.34

 

9/10/99

3169901

 

3/16/99

 

JIM WILSON

 

ANY HOTEL

 

104.94

 

9/16/99

3259901

 

3/25/99

 

CITY OF CR CR-SHRINERS’S

 

D-2

 

23.00

 

9/25/99

3259902

 

3/25/99

 

TELLER CTY 4-H

 

D-2

 

23.00

 

9/25/99

 

--------------------------------------------------------------------------------


 

CERT #

 

DATE

 

ISSUED TO

 

REASON

 

VALUE

 

EXPIRES

3259903

 

3/25/99

 

TELLER CTY 4-H

 

ANY HOTEL

 

104.94

 

9/25/99

4049901

 

4/4/99

 

EL PASO CTY DEPT OF HEALTH

 

S-TH HOTEL

 

94.34

 

10/4/99

4069901

 

4/6/99

 

MIDLAND TERMINAL

 

S-TH HOTEL

 

94.34

 

10/8/99

4069902

 

4/6/99

 

MIDLAND TERMINAL

 

D-2

 

23.00

 

10/8/99

5,357.44

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

GOLD RUSH AND GOLD DIGGER’S PROGRESSIVE LIABILITIES

 

EXHIBIY 10d

 

GOLD RUSH

 

 

 

GOLD DIGGER’S

 

 

 

Gold Rush Nickels

 

664.80

 

Wild Cherry Quarters

 

2,009.54

 

Triple Diamonds Quarters

 

1,479.77

 

Dollar (Various)

 

7,397.53

 

Triple Diamonds Quarters

 

742.77

 

Poker Quarters

 

1,236.17

 

Gold Rush Nickels

 

554.55

 

Poker Quarters

 

98.22

 

Triple Diamonds Quarters

 

635.22

 

Jacks or Better

 

1,003.61

 

Triple Diamonds Quarters

 

893.70

 

Jacks or Better

 

31.88

 

Triple Diamonds Quarters

 

660.23

 

Double Bonus Poker

 

1,579.87

 

Triple Diamonds Quarters

 

904.90

 

Double Bonus Poker

 

124.57

 

Triple Diamonds Quarters

 

731.93

 

Double Bonus Poker

 

226.07

 

Double Diamonds Quarters

 

705.63

 

 

 

 

 

Red, White & Blue $5

 

28,955.75

 

 

 

 

 

Gold Rush Dollars

 

5,068.33

 

 

 

 

 

Blazing 7’s

 

1,031.02

 

 

 

 

 

Blazing 7’s

 

1,048.52

 

 

 

 

 

Blazing 7’s

 

1,112.98

 

 

 

 

 

Blazing 7’s

 

1,147.89

 

 

 

 

 

Double Bonus Poker

 

1,843.65

 

 

 

 

 

Double Bonus Poker

 

145.55

 

 

 

 

 

Double Bonus Poker

 

242.33

 

 

 

 

 

Blackjack Tournament

 

225.00

 

 

 

 

 

TOTAL

 

48,794.52

 

TOTAL

 

13,707.46

 

TOTAL PROGRESSIVE LIAB.

 

82,501.98

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO LEASE

 

This FIRST AMENDMENT TO LEASE between CRIPPLE CREEK DEVELOPMENT CORP., BLUE
BUILDING DEVELOPMENT, INC., MARK BROCKLEY and ANNESSE BROCKLEY (collectively, as
Lessor), and GOLD RUSH I, LLC (as Lessee), and SOUTHWEST CASINO AND HOTEL CORP.
(as Guarantor) is made and entered into this        day of February, 2004, by
and between the above-identified parties.

 

Recitals

 


A.                                   THE PARTIES ENTERED INTO THE
ABOVE-DESCRIBED LEASE (THE “LEASE”) GOVERNING THE ASSETS AS THEREIN DEFINED IN
MARCH 1999.


 


B.                                     THE PARTIES DESIRE TO AMEND THE LEASE AS
PROVIDED IN THIS FIRST AMENDMENT TO LEASE.


 


C.                                     CAPITALIZED TERMS NOT OTHERWISE DEFINED
IN THIS FIRST AMENDMENT TO LEASE SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE
LEASE.


 

NOW, THEREFORE, in consideration of their mutual obligations and undertakings
hereunder, and in consideration of the parties’ agreement here made and
acknowledged, which agreement is conditioned upon Lessee performing, in full,
all duties, terms and conditions set forth in the Second Amendment to Lease
between MARK W. BROCKLEY, ANNESSE C. BROCKLEY, and DEADWOOD PROPERTIES, INC. and
SOUTHWEST CASINO DEADWOOD, LLC, (hereinafter “Deadwood Amendment to Lease”),
executed simultaneously with this Agreement herein, and shall be effective as of
the date upon which all the parties execute this First Amendment To Lease, to
(i) enter into such stipulations and file such documents in the District Court
for Teller County, Colorado in the pending litigation between the parties known
as Cripple Creek Development Corp., a Colorado corporation, Mark Brockley, an
Individual, and Annesse Brockley, an Individual v. Gold Rush I, LLC, a Colorado
limited liability company, and Southwest Casino and Hotel Corp., a Minnesota
corporation, Case No. 01CV156 (the “Litigation”) as are necessary to effect the
dismissal with prejudice of all claims and counterclaims between and among the
parties in the Litigation, and (ii) execute general releases of all claims the
parties have or may have against each other as of the date of the First
Amendment To Lease, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

Amendment

 

1.                                       The Lease is hereby amended by the
addition of the following subsections to Section 20, which provide:

 

N.  At any time on or after January 1, 2004, but before 5:00 p.m. MDT on
February 28, 2005, provided all duties, obligation of the Lessee set forth in
the Deadwood Amendment to Lease have been performed in full by Lessee, Lessee
shall have the right to purchase (hereinafter “the Option”) the Assets,
including all real estate and personal property as set forth in Section “1.
Assets” of the Lease, and all slot machines located in or on, or used in
connection with, the operation of the Gold Rush and Gold Digger’s casinos, and
all Lessor’s interest in the Lease (collectively, the “Purchased Property”) for
a total at (1) Five Million Two Hundred Fifty Thousand Dollars ($5,250,000.00)
and (2) at closing on the completion of exercise of the Option (i) payment in
full of the obligations described on Schedule A attached hereto and made a part
hereof, (ii) assumption by Lessee, releasing and indemnifying Cripple Creek
Development Corp., and Blue Building Development, Inc. of any guaranty or other
obligation or liability thereunder, of the obligations described on Schedule B
attached hereto and made a part hereof and release of Mark Brockley, Cripple
Creek Development Corp., and Blue Building Development, Inc. of any guaranty or
other obligation or liability thereunder, and (iii) assumption by Lessee of the
obligations described on Schedule C attached hereto and made a part hereof, all
of which obligations as reflected on Schedules A, B and C comprise the
outstanding obligations of the Lessor’s note(s) and lien(s), whether promissory
notes, mortgages, or otherwise, encumbering the real estate and personal
property relating to the Purchased Property.  Concerning the release
contemplated by Section N(2)(ii) above relating to Schedule B obligations,
Lessee agrees to execute any such documents and take any such other or
additional reasonable steps and actions as may be necessary to terminate the
obligations of Lessor, Cripple Creek Development Corp., and Blue Building
Development, Inc.

 

O.                                    In consideration of this First Amendment
to Lease regardless of whether Lessee exercises the Option, the parties agree
Section 17 on page 15 of the Lease shall be deleted in its entirety and the
parties waive any rights or obligations thereof.  Lessor agrees that Lessor
shall execute any such documents and take any such other or additional
reasonable steps and actions as may be necessary to assist Lessee in extending
the maturity date and/or renegotiating the terms of any of the obligations,
promissory notes, liens, mortgages or other debt instruments reflected in
Schedules B and C as described in subsection N above so long as any such
extension or renegotiated terms do not extend beyond the Lease Term and do not
require the payment of additional consideration by Lessor.  For purposes of this
First Amendment to Lease, the term “exercise of Option” refers to the date on
which Lessee notifies Lessor in writing of Lessee’s exercise of the Option, and
not the date of closing/completion of the purchase permitted by the Option.

 

2

--------------------------------------------------------------------------------


 

P.                                      In consideration of this First Amendment
to Lease and upon the closing on completion of the Option by Lessee, Lessee
shall, subject to the provisions of subsections N and O above, indemnify,
protect, and hold harmless Lessor for any and all outstanding balances of
“Assumed Payments,” as described and defined in Section 4 of Pages 6 and 7 of
the Lease, thereby satisfying any such debt or liability owed to creditors by
Lessors as set forth in Section 4 of Pages 6 and 7 of the Lease.

 

Q.                                    In consideration of this First Amendment
to Lease, the parties agree Lessors may, subject to subsection O above, enter
into agreements allowing Lessors to purchase or acquire the holder’s interest in
those obligations secured by existing mortgage note(s) and lien(s) encumbering
all Purchased Property considered in this First Amendment to Lease.  Lessor
specifically agrees that any such mortgage note(s) and lien(s) purchased by
Lessors may be prepaid in full and without penalty by Lessee at any time prior
to their maturity.

 

R.                                     In the event Lessee shall exercise the
Option, the following affirmative obligations shall survive such exercise:

 

(1)                                  An accounting, by Lessee, of all
outstanding “Assumed Payments,” as described and defined in Section 4 of Pages 6
and 7 of the Lease.  Said accounting shall be provided to Lessor within thirty
(30) days of the full execution of this First Amendment to Lease.

 

(2)                                  An accounting and report, by Lessee to
Lessor of all past years’ “Combined Net Income” as described in Section “3.
Rent.” for the purposes of determining any “Additional Rent Due” as set forth in
Section 3 of Pages 4 through 6.  Said accounting shall be performed at Lessee’s
expense and shall be provided to Lessor within thirty (30) days of the full
execution of this First Amendment to Lease;

 

(3)                                  In full satisfaction of Lessee’s obligation
contained in the fourth paragraph on Page 2 of the Lease (being a part of
Section “1. Assets”) to pay Lessor the salvage value as defined of any slot
machine transferred to Lessee by Lessor at the Commencement Date of the Lease,
Lessee shall pay lessor the sum of Ninety Thousand Dollars ($90,000.00), plus
any proceeds from the sale of Colossus, within thirty (30) days of the full
execution of this First Amendment to Lease or upon exercise or the Option by
Lessee, as Lessee shall determine.

 

(4)                                  Payment in full, if any, to Lessor by
Lessee in accordance with the terms and condition of the Lease and Sections 2
and 3 or this First Amendment to Lease above.

 

2.                                       Except as otherwise amended herein, the
Lease remains unchanged and in full force effect between the parties.  In the
event Lessee (1) exercises the Option, (2) closes on the purchase of the
Purchased Property, and (3) satisfies the continuing obligations set forth in
Section R above, the Lease shall terminate accordingly.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREBY, the parties have caused this First Amendment To Lease to be
executed as of the day and year first written above.

 

 

LESSOR:

 

 

 

 

Cripple Creek Development Corp.

 

 

 

 

By:

/s/

 

 

Mark Brockley, President

 

 

 

 

 

 

 

Blue Building Development, Inc.

 

 

 

 

By:

/s/

 

 

Mark Brockley President

 

 

 

 

 

/s/

 

 

Mark Brockley

 

 

 

 

 

Annesse Brockley

 

 

 

 

 

 

 

LESSEE:

 

 

 

 

Gold Rush I, LLC

 

 

 

 

By:

/s/

 

 

James B. Druck, Manager

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

Southwest Casino and Hotel Corp.

 

 

 

 

By:

/s/

 

 

James B. Druck ,President

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Debts to be paid off at the time the option is exercised:

 

Name

 

 

 

 

Mark Brockley

 

Brockley 95 Club

 

Annesse Brockley

 

Berryhill

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Debts in connection with the exercise of purchase option to be assumed by
Southwest in such a manner as to relieve Mark Brockley, Cripple Creek
Development Corp., and Blue Building Development, Inc. of any ongoing liability:

 

Name

 

 

 

 

Community Banks of Colorado

 

Mountain National Bank

 

Line of Credit – CBOC

 

Line of Credit – MNB

 

Julie R. Yarbrough

 

 

6

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Non-recourse debt in connection with the exercise of Lessee’s option with
Southwest would assume for which there is currently no personal guarantees by
Mark Brockley, but a complete release of liability of Cripple Creek Development
Corp., and Blue Building Development, Inc.:

 

Name

 

 

 

 

Robert G. Rolofson

 

Joann Kipp Roos

 

Timothy L. O’Brien

 

Sierra and Associates

 

David Wilcox

 

Jerry Muzik/Winona Griffin

 

Cripple Creek Masonic Lodge

 

Barchester Corp. – Rush

 

Barchester Corp. – Digger’s

 

Fisher

 

 

7

--------------------------------------------------------------------------------


 

Second Amendment to Lease
Between
Southwest Casino and Hotel Corp. and Lois L. Woods

 

This Second Amendment to Lease (the “Second Amendment”) is made and entered into
as of the 10th day of February 2004 by and between Lois L. Woods, an individual
whose address is P.O. Box 489, Cripple Creek, Colorado 80813 (“Landlord”), and
Southwest Casino and Hotel Corp., a Minnesota corporation with offices at 2001
Killebrew Drive, Suite 305, Minneapolis, Minnesota 55425 (“Tenant”). Landlord
and Tenant are sometimes referred to in this Second Amendment as a “party” or
the “parties,” as the sense requires.

 

Recitals

 

A.                                   Landlord and Tenant are parties to a lease
dated as of the 1st day of May, 1998 governing the Premises located at 251 East
Bennett Avenue, Cripple Creek, Colorado.

 

B.                                     The parties amended the lease as of
February 9, 2001 to reflect a change in Section 3.B thereof. For purposes of
this Second Amendment, the original lease as amended as of February 9, 2001 is
referred to as the lease.

 

C.                                     The parties desire to further amend the
Lease as set forth herein.

 

D.                                    Except as otherwise provided in this
Second Amendment, capitalized terms in the Second Amendment shall have the
meanings ascribed to them in the original lease entered into as of May 1,1998.

 

Now Therefore, in consideration of the parties’ mutual obligations and
undertakings hereunder and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree to amend the
Lease as set forth below.

 



Amendments

 

1.                                       Section 3.C of the Lease is amended to
provide, in its entirety:

 

C.                                     During the Extension Term. Tenant shall
pay rent in the amount of Fourteen Thousand Dollars ($14,000.00) per month
during the Extension Term.

 

2.                                       Section 3.F(2) of the Lease is amended
to provide, in its entirety:

 

(2)                                  On the Commencement Date, a deposit in the
amount of One Hundred Forty-Four Thousand Dollars ($144,000.00), Ninety-Six
Thousand Dollars ($96,000.00) of which shall be credited to the first eight (8)
months rent due during the Initial Term, and the Forty-Eight Thousand Dollar
($48,000.00) balance of which will be credited against the last four (4) months
rent owed during the Initial Term or, if the Lease Term is extended, against the
last four (4) months rent owed during the Extension Term, except that the
Forty-Eight Thousand Dollar ($48,000.00)

 

--------------------------------------------------------------------------------


 

balance shall be returned to the Tenant in the event this Lease is terminated by
either party prior to expiration of the Initial Term.

 

3.                                       All other terms and condition of the
Lease shall remain in full force and effect.

 

In Witness Whereof, the parties have executed this Second Amendment To Lease as
of the day first written above.

 

 

Landlord:

 

 

 

 

 

/s/

 

 

Lois L. Woods

 

 

 

 

 

Tenant:

 

 

 

 

 

Southwest Casino and Hotel Corp.

 

 

 

 

By

/s/

 

 

James B. Druck, President

 

State of CO, County of Jeller

Signed before me this 11th day of

February, 2004 by

 

/s/

 

Patricia Ruscoe

Notary Public

 

--------------------------------------------------------------------------------


 

EXTENSION OF LEASE

 

This Extension of Lease is made and entered into as of this 10th day of
February, 2004, by and between LOIS L. WOODS, an individual whose address is
P.O. Box 489, Cripple Creek, Colorado 80813 (“Landlord”) and SOUTHWEST CASINO
AND HOTEL CORP., a Minnesota corporation with offices at 2001 Killebrew Drive,
Suite 306, Minneapolis, Minnesota 55425 (hereinafter referred to as “Tenant”).

 

WITNESSETH

 

WHEREAS, Landlord and Tenant are parties to the Lease dated the 1st day of May,
1998, with respect to the Premises located at 251 East Bennett Avenue, Cripple
Creek, Colorado; and

 

WHEREAS, the parties desire to extend the Lease as set forth below.

 

NOW, THEREFORE, it is agreed by the parties as follows:

 

1.                                       Tenant shall exercise their option to
extend the term of the Lease as defined in Section 2(C) for a single 5 year
term.

 

2.                                       All terms and conditions of the Lease
and of the first and second amendments shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have caused this Extension of Lease to be
executed as of the day and year first above written.

 

 

Landlord:

 

 

 

 

 

/s/

 

 

Lois L. Woods

 

 

 

 

 

Tenant:

 

 

 

 

 

Southwest Casino and Hotel Corp.

 

 

 

 

By

/s/

 

 

James B. Druck, President

 

State of CO, County of Jeller

Signed before me this 11th day of

February, 2004 by

 

/s/

 

Patricia Ruscoe

Notary Public

 

--------------------------------------------------------------------------------


 

AMENDMENT TO LEASE

 

This Amendment to Lease is made and entered into as of this 9th day of February,
2001, by and between LOIS L. WOODS, an individual whose address is P.O. Box 489,
Cripple Creek, Colorado 80813 (“Landlord”) and SOUTHWEST CASINO AND HOTEL CORP.,
a Minnesota. corporation with offices at 2001 Killebrew Drive, Suite 306,
Minneapolis, Minnesota 55425 (hereinafter referred to as “Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant are parties to the Lease dated the lst day of May,
1998, with respect to the Premises located at 251 East Bennett Avenue, Cripple
Creek, Colorado; and

 

WHEREAS, the parties desire to amend the Lease as set forth below.

 

NOW, THEREFORE, it is agreed by the parties as follows:

 

1.                                       Section 3(B) shall be amended as
follows:

 

B.                                     During the Initial Term. Tenant shall pay
rent in the amount of Twelve Thousand Dollars per month during the first five
Lease Years following the Commencement Date.

 

2.                                       All other terms and conditions of the
Lease shall remain in full force arid effect.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Lease to be
executed as of the day and year first above written.

 

 

Landlord:

 

 

 

 

 

/s/

 

 

Lois L. Woods

 

 

 

 

 

Tenant:

 

 

 

 

 

Southwest Casino and Hotel Corp.

 

 

 

 

By

/s/

 

 

James B. Druck, President

 

--------------------------------------------------------------------------------


 

LEASE

 

 

LOIS L. WOODS

(as Landlord)

 

 

and

 

 

SOUTHWEST CASINO AND HOTEL CORP.

a Minnesota corporation

(as Tenant)

 

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE is made and entered into as of the 1st day of May, 1998, by and
between LOIS L. WOODS, an individual who address is P.O. Box 489, Cripple Creek,
Colorado 80813 (“Landlord”), and SOUTHWEST CASINO AND HOTEL CORP., a Minnesota
corporation with offices at 2001 Killebrew Drive, Suite 306 in Minneapolis,
Minnesota (“Tenant”).

 

WITNESSETH:

 


1.                                       PREMISES. IN CONSIDERATION OF THE
PAYMENT OF RENT AND THE KEEPING AND PERFORMANCE OF THE COVENANTS AND AGREEMENTS
BY TENANT AS HEREINAFTER SET FORTH, LANDLORD HEREBY LEASES AND DEMISES TO TENANT
THE PREMISES, WHICH CONSISTS OF THAT CERTAIN REAL PROPERTY KNOWN AS LOT 33, AND
THE SOUTH 25 FEET OF LOT 8, BLOCK 16, CITY OF FREMONT (NOW CRIPPLE CREEK),
COUNTY OF TELLER, STATE OF COLORADO, COMMONLY REFERRED TO AS 251 EAST BENNETT
AVENUE, CRIPPLE CREEK, COLORADO, TOGETHER WITH ALL IMPROVEMENTS THEREON AND ALL
RIGHTS, EASEMENTS AND APPURTENANCES THERETO, INCLUDING THE BUILDING CURRENTLY
KNOWN AS LUCKY LOLA’S CASINO AND ALL FURNITURE, FIXTURES AND EQUIPMENT REMAINING
THEREIN AS OF MAY 1, 1998 (EXCEPT SLOT MACHINES) AS REFLECTED IN THE INVENTORY
ATTACHED HERETO AND INCORPORATED HEREIN AS EXHIBIT A (THE “CASINO”), AND THREE
(3) PARKING SPACES LOCATED AT THE REAR OF AND ADJACENT TO THE CASINO, AND A
VACANT LOT LOCATED ACROSS THE ALLEY FROM THE CASINO ON WHICH CURRENTLY ARE
LOCATED A PROPANE TANK AND A TRASH DUMPSTER, ALL AS SHOWN ON EXHIBIT B ATTACHED
HERETO AND INCORPORATED HEREIN BY REFERENCE.


 

Notwithstanding the foregoing, the parties understand and agree that they shall
revise Exhibit A as of the Commencement Date of the Lease as herein defined to
reflect which items of furniture, fixtures and equipment Tenant intends to use
in the operation of the casino here contemplated. Tenant shall return to
Landlord as of the Commencement Date all such items of furniture, fixtures and
equipment located on the Premises which Tenant does not intend to use in its
operations and which do not appear on the revised Exhibit A.

 


2.                                       TERM.


 


A.                                   PRE-OPENING PERIOD. TENANT SHALL OCCUPY THE
PREMISES AS OF MAY 1, 1998 IN ANTICIPATION OF BECOMING LICENSED BY THE COLORADO
LIMITED GAMING CONTROL COMMISSION (THE “GAMING COMMISSION”) TO OPERATE THE
CASINO CURRENTLY LOCATED ON THE PREMISES BY THE SPRING OF 1999 (THE “PRE-OPENING
PERIOD”). RENT PAYABLE DURING THE PRE-OPENING PERIOD SHALL BE COMPUTED AS
PROVIDED IN SECTION 3.A OF THIS LEASE.


 


B.                                     INITIAL TERM. THE INITIAL TERM OF THE
LEASE SHALL COMMENCE AS OF THE DATE UPON WHICH TENANT OPENS THE PREMISES TO THE
PUBLIC AS A CASINO, HAVING BEEN DULY LICENSED BY THE GAMING COMMISSION (THE
“COMMENCEMENT DATE”) AND CONTINUE FOR A PERIOD OF FIVE (5) YEARS (THE “INITIAL
TERM”).


 


C.                                     EXTENSION TERM. TENANT SHALL HAVE THE
OPTION TO EXTEND THE TERM OF THE LEASE FOR A SINGLE FIVE (5) YEAR TERM AT THE
CONCLUSION OF THE INITIAL TERM (THE “EXTENSION TERM”).


 

Tenant shall give Landlord written notice of its election to exercise the
extension option at least six (6) months prior to the expiration of the Initial
Term. Tenant’s notice of its election to

 

2

--------------------------------------------------------------------------------


 

exercise the extension option shall be of no force and effect if as of the date
of such notice to extend, Tenant shall be in default under the Lease beyond any
applicable cure period.

 

The Extension Term shall be governed by all the provisions of the Lease
applicable to the Initial Term, except for an increase in rent payable during
the Extension Term which shall be computed as provided in Section 3.C hereof,
and except to the extent that the Lease provides other specific provisions
applicable to the Extension Term.

 


D.                                    HOLDING OVER. NOTHING CONTAINED IN THIS
LEASE SHALL BE DEEMED TO PERMIT TENANT TO USE OR OCCUPY THE PREMISES AFTER THE
EXPIRATION OF THE INITIAL TERM OR, IF APPLICABLE, THE EXTENSION TERM OF THE
LEASE. IF TENANT CONTINUES TO OCCUPY THE PREMISES AFTER SUCH EXPIRATION, SUCH
OCCUPANCY SHALL (UNLESS THE PARTIES HERETO OTHERWISE AGREE IN WRITING) BE DEEMED
TO CREATE A MONTH TO MONTH TENANCY AT A MONTHLY RENTAL EQUAL TO ONE HUNDRED
FIFTY PERCENT (150%) OF THE ANNUAL RENT PRORATED ON A MONTHLY BASIS FOR THE
MONTH PRIOR TO THE COMMENCEMENT OF THE HOLDOVER PERIOD, AND TENANT SHALL REMAIN
LIABLE FOR ALL OTHER ADDITIONAL RENT AND OTHER CHARGES PAYABLE BY TENANT UNDER
THIS LEASE. SUCH HOLDOVER OCCUPANCY SHALL BE SUBJECT TO ALL OF THE TERMS AND
CONDITIONS OF THIS LEASE.


 


E.                                      DEFINITION OF LEASE TERM. THE PHRASE
“LEASE TERM” MEANS THE INITIAL TERM TOGETHER WITH, IF APPLICABLE, THE EXTENSION
TERM, BOTH AS HEREIN DEFINED.


 


F.                                      DEFINITION OF LEASE YEAR. THE TERM
“LEASE YEAR” SHALL MEAN A PERIOD OF TWELVE (12) FULL CONSECUTIVE CALENDAR
MONTHS. THE FIRST LEASE YEAR SHALL COMMENCE AS OF THE COMMENCEMENT DATE. EACH
SUBSEQUENT LEASE YEAR SHALL COMMENCE ON THE ANNIVERSARY OF THE COMMENCEMENT DATE
OF THE FIRST LEASE YEAR.


 


3.                                       RENT.


 


A.                                   DURING PRE-OPENING PERIOD.  TENANT SHALL
PAY RENT IN THE TOTAL SUM OF EIGHT THOUSAND DOLLARS ($8,000.00) PER MONTH
COMMENCING AS OF MAY 1, 1998 AND CONTINUING ON THE FIRST DAY OF EACH MONTH
THEREAFTER THROUGH AND INCLUDING DECEMBER 1, 1998. COMMENCING AS OF JANUARY 1,
1999 AND CONTINUING ON THE FIRST DAY OF EACH MONTH THEREAFTER UNTIL THE
COMMENCEMENT DATE, TENANT SHALL PAY RENT IN THE TOTAL SUM OF TWELVE THOUSAND
DOLLARS ($12,000.00) PER MONTH.


 


B.                                     DURING THE INITIAL TERM. TENANT SHALL PAY
RENT IN THE AMOUNT OF TWELVE THOUSAND DOLLARS ($12,000.00) PER MONTH DURING THE
FIRST THREE LEASE YEARS FOLLOWING THE COMMENCEMENT DATE, THIRTEEN THOUSAND
DOLLARS ($13,000.00) PER MONTH DURING THE FOURTH LEASE YEAR, AND FOURTEEN
THOUSAND DOLLARS ($14,000.00) PER MONTH DURING THE FIFTH LEASE YEAR OF THE
INITIAL TERM.


 


C.                                     DURING THE EXTENSION TERM. TENANT SHALL
PAY RENT IN AN AMOUNT EQUAL TO THE MONTHLY RENT PAID DURING THE INITIAL TERM
ADJUSTED TO REFLECT APPLICABLE CHANGES IN THE CONSUMER PRICE INDEX (THE “CPI
ADJUSTMENT”). FOR PURPOSES OF THIS LEASE, THE CONSUMER PRICE INDEX SHALL MEAN
THE CONSUMER PRICE INDEX FOR ALL ITEMS FOR ALL URBAN CONSUMERS (OFTEN REFERRED
TO AS THE “COST OF LIVING INDEX”), PUBLISHED BY THE BUREAU OF LABOR STATISTICS
OF THE DEPARTMENT OF LABOR OF THE UNITED STATES GOVERNMENT.


 

3

--------------------------------------------------------------------------------


 


D.                                    NET LEASE. IT IS THE INTENT OF LANDLORD
AND TENANT THAT THE RENT TO BE PAID DURING THE LEASE TERM SHALL BE A NET RETURN
TO LANDLORD, FREE OF EXPENSE, CHARGE, OR REDUCTION WITH RESPECT TO THE PREMISES.
EXCEPT AS OTHERWISE PROVIDED HEREIN, TENANT SHALL PAY ALL OPERATING EXPENSES OF
THE PREMISES DURING THE LEASE TERM. OPERATING EXPENSES ARE DEFINED AS:


 


(1)                                  ALL REAL PROPERTY TAXES AND ASSESSMENTS
LEVIED AGAINST THE PREMISES BY ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL AUTHORITY.
THE FOREGOING SHALL INCLUDE ANY TAXES, ASSESSMENTS, SURCHARGES, OR SERVICE OR
OTHER FEES OF A NATURE NOT PRESENTLY IN EFFECT WHICH SHALL HEREAFTER BE LEVIED
ON THE PREMISES AS A RESULT OF THE USE, OWNERSHIP OR OPERATION OF THE PREMISES
OR FOR ANY OTHER REASON, WHETHER IN LIEU OF OR IN ADDITION TO, ANY CURRENT REAL
ESTATE TAXES AND ASSESSMENTS; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE TERM
“TAXES OR ASSESSMENTS,”  AS USED HEREIN, INCLUDE ANY NET FEDERAL OR STATE INCOME
TAXES LEVIED OR ASSESSED ON LANDLORD, UNLESS SUCH TAXES ARE A SPECIFIC
SUBSTITUTE FOR REAL PROPERTY TAXES (ALL OF THE FOREGOING ARE COLLECTIVELY
REFERRED TO HEREIN AS THE “TAXES”). “ASSESSMENT” SHALL INCLUDE SO-CALLED SPECIAL
ASSESSMENTS, LICENSE TAX, BUSINESS LICENSE FEE OR TAX, GAMING LICENSE AND/OR
GAMING EQUIPMENT FEE, COMMERCIAL RENTAL TAX, LEVY, CHARGE PENALTY OR TAX,
IMPOSED BY ANY AUTHORITY HAVING THE DIRECT POWER TO TAX, INCLUDING ANY CITY,
COUNTY, STATE OR FEDERAL GOVERNMENT, OR ANY SCHOOL, AGRICULTURAL, LIGHTING,
WATER, DRAINAGE OR OTHER IMPROVEMENT OR SPECIAL DISTRICT THEREOF, AGAINST THE
PREMISES OR ANY LEGAL OR EQUITABLE INTEREST OF LANDLORD THEREIN. FOR PURPOSES OF
THIS LEASE, ANY SPECIAL ASSESSMENTS SHALL BE DEEMED PAYABLE IN SUCH NUMBER OF
INSTALLMENTS AS IS PERMITTED BY LAW, WHETHER OR NOT ACTUALLY SO PAID AND SHALL
INCLUDE ANY APPLICABLE INTEREST ON SUCH INSTALLMENTS.


 


(2)                                  COSTS OF SUPPLIES.


 


(3)                                  COSTS INCURRED IN CONNECTION WITH OBTAINING
AND PROVIDING ENERGY FOR THE PREMISES, INCLUDING, BUT NOT LIMITED TO, COSTS OF
PROPANE, BUTANE, NATURAL GAS, STEAM, ELECTRICITY, SOLAR ENERGY AND FUEL OILS,
COAL OR ANY OTHER ENERGY SOURCES.


 


(4)                                  COSTS OF WATER AND SANITARY AND STORM
DRAINAGE SERVICES.


 


(5)                                  COSTS OF GENERAL MAINTENANCE AND REPAIRS
OCCASIONED BY NORMAL WEAR AND TEAR ON THE PREMISES EXPERIENCED DURING THE TERM,
INCLUDING THE COST OF MAINTAINING (BUT NOT REPAIRING OR REPLACING) HV AC AND
OTHER MECHANICAL SYSTEMS.


 


(6)                                  COSTS OF MAINTENANCE AND REPLACEMENT OF
LANDSCAPING.


 


(7)                                  COSTS OF OBTAINING INSURANCE INSURING
TENANT IN THE AMOUNT OF TWO MILLION DOLLARS ($2,000,000.00) FOR DAMAGE TO
PROPERTY, PROVIDED THAT TENANT’S OBLIGATION TO OBTAIN AND MAINTAIN SUCH
INSURANCE SHALL NOT ARISE UNTIL THE COMMENCEMENT DATE, AND THE RISK OF DAMAGE,
INJURY OR LOSS ON AND TO THE PREMISES SHALL BE BORNE BY LANDLORD DURING THE
PERIOD MAY 1, 1998 TO THE COMMENCEMENT DATE.


 

“Operating Expenses” shall not include:

 

(A)                                  COSTS OF REPAIR OF STRUCTURAL DEFECTS,
INCLUDING THE ROOF, WALLS AND FLOORS OF THE PREMISES, OR OF REPAIR OR
REPLACEMENT OF THE HVAC, PLUMBING (EXCEPT IN THE EVENT OF DAMAGE CAUSED BY
FREEZING PIPES), OR SPRINKLER SYSTEM (EXCEPT IN THE EVENT OF DAMAGE CAUSED BY
FREEZING PIPES). LANDLORD HAS REPRESENTED TO TENANT THAT THE PREMISES’
STRUCTURAL INTEGRITY IS

 

4

--------------------------------------------------------------------------------


 

SOUND AND THAT ALL ESSENTIAL OPERATING EQUIPMENT AND COMPONENTS WERE INSTALLED
OR REPLACED DURING THE 1991 CALENDAR YEAR. AS SUCH, LANDLORD WARRANTS AND
REPRESENTS TO TENANT THAT THE PREMISES AND ALL ITS MAJOR COMPONENTS ARE IN GOOD
WORKING ORDER, FREE FROM DEFECTS AND DEFICIENCIES. LANDLORD FURTHER WARRANTS AND
REPRESENTS THAT THE PREMISES COMPLIES WITH ALL PERMITS, CERTIFICATES, LAWS,
RULES, BUILDING AND OTHER CODES AND REGULATIONS OF GOVERNMENTAL AGENCIES OR
AUTHORITIES (COLLECTIVELY, THE “CODES”) NOW IN EFFECT, AND THAT LANDLORD WILL,
AT ITS EXPENSE, CAUSE THE PREMISES TO CONTINUE TO COMPLY WITH SUCH CODES AS ARE
NOW IN EFFECT DURING THE PRE-OPENING PERIOD AND THE LEASE TERM.

 

In addition, Landlord shall provide Tenant, prior to Tenant’s entry into this
Lease, with the most current information filed with the City of Cripple Creek
describing the amount and basis for calculation of electrical power to the
Premises. Upon review of the information, Tenant will determine whether it
wishes to proceed with the Lease and pay for whatever additional power it needs
to operate the casino, or decline to enter into or to terminate the Lease.

 

In the event Landlord and Tenant shall disagree as to whether a particular
expense is an “Operating Expense” for purposes of this Lease, Tenant may make
and pay for the repair, and the parties shall thereafter each select an expert,
who shall determine the nature of the expense and its apportionment, if any,
between Landlord and Tenant. If the two experts are unable to agree on the
nature and apportionment of the expense, the two experts shall together appoint
a third expert, whose decision as to both elements of the determination shall be
final and binding upon Landlord and Tenant. Landlord and Tenant shall each bear
their own costs in retaining their own experts, and they shall share equally in
the costs associated with the retention and work of the third (neutral) expert,
if one is appointed.

 

(B)                                 COSTS OF REPAIRS OR OTHER WORK OCCASIONED BY
FIRE, WINDSTORM OR OTHER INSURED CASUALTY TO THE EXTENT OF INSURANCE PROCEEDS
RECEIVED.

 

(C)                                  COSTS OF REPAIRS OR REBUILDING NECESSITATED
BY CONDEMNATION.

 

(D)                                 ANY INTEREST ON BORROWED MONEY OR DEBT
AMORTIZATION, EXCEPT AS SPECIFICALLY PROVIDED HEREIN.

 

(E)                                  DEPRECIATION ON THE PREMISES.

 

Landlord and Tenant do not intend that Tenant shall pay any Operating Expenses
prior to the Commencement Date as herein defined. Until the Commencement Date,
Tenant shall be responsible  for the rent described in Section 3.A hereof.

 

The parties contemplate that Tenant shall receive its gaming license(s) from the
Gaming Commission as of October 1, 1998, and that if Tenant does not, and if
Myers Avenue Gaming, Inc., or such other entity or person as Landlord may
designate, shall thereafter file its own gaming license application governing
the Premises, Tenant shall pay the cost of the filing of such application up to
a maximum total of Twenty Thousand Dollars ($20,000.00), Ten Thousand Dollars
($10,000.00) of which will be refunded to Tenant in the form of applying it to
Tenant’s next month’s rent should Tenant receive its gaming license(s) on or
before April 1, 1999.

 

5

--------------------------------------------------------------------------------


 


E.                                      PLACE OF PAYMENT. RENT AND SUCH OTHER
CHARGES AS TENANT IS REQUIRED TO PAY LANDLORD SHALL BE PAYABLE AT LANDLORD’S
NOTICE ADDRESS REFLECTED IN SECTION 16.E HEREOF.


 


F.                                      DEPOSITS. TENANT SHALL PAY LANDLORD THE
FOLLOWING LEASE DEPOSITS:


 


(1)                                  UPON (A) EXECUTION OF THIS LEASE BY BOTH
PARTIES, AND (B) DELIVERY TO TENANT OF A TITLE INSURANCE POLICY ACCEPTABLE TO
TENANT, AS DESCRIBED IN SECTION 6 OF THIS LEASE, A FIFTEEN THOUSAND DOLLARS
($15,000.00) NON-REFUNDABLE DEPOSIT.


 


(2)                                  ON THE COMMENCEMENT DATE, A DEPOSIT IN THE
AMOUNT OF ONE HUNDRED FORTY-FOUR THOUSAND DOLLARS ($144,000.00), NINETY-SIX
THOUSAND DOLLARS ($96,000.00) OF WHICH SHALL BE CREDITED TO THE FIRST EIGHT (8)
MONTHS RENT DUE DURING THE INITIAL TERM, AND THE FORTY-EIGHT THOUSAND DOLLAR
($48,000.00) BALANCE OF WHICH WILL BE CREDITED AGAINST THE LAST FOUR (4) MONTHS
RENT OWED DURING THE INITIAL TERM, EXACT THAT, THE FORTY-EIGHT THOUSAND DOLLAR
($48,000.00) BALANCE SHALL BE RETURNED TO TENANT IN THE EVENT THIS LEASE IS
TERMINATED BY EITHER PARTY PRIOR TO EXPIRATION OF THE INITIAL TERM UNLESS
OTHERWISE PROVIDED HEREIN.


 


4.                                       USE OF PREMISES.


 


A.                                   TENANT SHALL USE THE PREMISES PRIMARILY AS
A GAMING CASINO, AS CONTEMPLATED BY THE COLORADO LIMITED GAMING ACT, C.R.S.
§ 12-47.1-101, ET SEQ. (THE “GAMING ACT”) (THE GAMING ACT AND ALL AMENDMENTS AND
GAMING REGULATIONS NOW EXISTING OR HEREAFTER ADOPTED, AND ALL GAMING RELATED
LAWS OF THE CITY OF CRIPPLE CREEK AND THE COUNTY OF TELLER, ARE SOMETIMES
COLLECTIVELY REFERRED TO IN THIS LEASE AS THE “GAMING LAWS”), AND SECONDARILY
FOR ANY OTHER ANCILLARY OR RELATED USE AS MAY BE PERMITTED BY LAW. SUBJECT TO
THE GAMING LAWS, TENANT SHALL, IN ITS SOLE DISCRETION, DETERMINE THE TYPES,
NUMBER AND LOCATIONS OF GAMING DEVICES ON THE PREMISES AND THE RULES AND
PROCEDURES WHICH WILL GOVERN THE PREMISES’ OPERATION AS A GAMING CASINO.
LANDLORD SHALL HAVE NO CONTROL OVER OR POWER TO INFLUENCE DECISIONS CONCERNING
OPERATION OF THE PREMISES.


 


B.                                     WITHOUT LIMITING THE GENERALITY OF THE
PROVISIONS OF SECTION 4.A, TENANT SHALL DURING THE LEASE TERM (1) COMPLY WITH
ALL GAMING LAWS, AND (2) MAINTAIN IN FORCE ALL LICENSES, CONSENTS AND PERMITS
NECESSARY FOR THE USE OF THE PREMISES AS A GAMING CASINO.





 


C.                                     LANDLORD AGREES TO COOPERATE AS
REASONABLY REQUIRED BY TENANT TO ASSIST TENANT IN OBTAINING AND MAINTAINING
GAMING AND LIQUOR LICENSES FOR THE PREMISES AND SHALL, IN PARTICULAR, EXECUTE
ANY AND ALL DOCUMENTS NECESSARY TO OBTAIN GAMING AND LIQUOR LICENSES. LANDLORD
SHALL NOT CAUSE ANY SUCH LICENSES TO BE DENIED, REVOKED, NOT RENEWED, OR
SUSPENDED, WHETHER THROUGH ACTIONS OF LANDLORD PRIOR TO THE ISSUANCE OF SUCH
LICENSES OR THEREAFTER DURING THE LEASE TERM. IF LANDLORD OR TENANT RECEIVES
NOTICE THAT THE STATUS OR ACTIONS OF LANDLORD MAY OR WILL RESULT, OR HAVE
RESULTED, IN THE DENIAL, REVOCATION, FAILURE TO RENEW OR SUSPENSION OF ANY
GAMING OR LIQUOR LICENSE, LANDLORD SHALL TAKE SUCH ACTIONS AS ARE NECESSARY TO
CURE THE UNDERLYING CONDUCT OR STATUS.

 

6

--------------------------------------------------------------------------------


 


5.                                       ADDITIONAL IMPROVEMENTS:  MECHANIC’S
LIENS.


 


A.                                   ADDITIONAL IMPROVEMENTS. TENANT MAY, FROM
TIME TO TIME, CONSTRUCT OR INSTALL OTHER IMPROVEMENTS ON THE PREMISES, AND MAKE
SUCH CHANGES, ALTERATIONS AND ADDITIONS TO THE PREMISES AS TENANT SHALL DEEM
NECESSARY OR DESIRABLE (THE “ADDITIONAL IMPROVEMENTS”), AT TENANT’S EXPENSE,
SUBJECT TO THE FOLLOWING:


 


(1)                                  NO ADDITIONAL IMPROVEMENTS REQUIRING
STRUCTURAL ALTERATION OF THE PREMISES MAY BE MADE WITHOUT LANDLORD’S PRIOR
WRITTEN CONSENT, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD. FOR PURPOSES
OF THIS SECTION 5.A.(1), MOVING OR REMOVING PARTITIONS OR NON-LOAD BEARING WALLS
SHALL NOT BE STRUCTURAL ALTERATIONS REQUIRING THE PRIOR CONSENT OF LANDLORD.


 


(2)                                  WHERE APPROPRIATE OR REQUIRED, ADDITIONAL
IMPROVEMENTS WILL BE CONDUCTED UNDER THE SUPERVISION OF AN ARCHITECT OR ENGINEER
LICENSED IN THE STATE OF COLORADO AND SELECTED BY TENANT IN ITS SOLE DISCRETION.


 


(3)                                  ALL ADDITIONAL IMPROVEMENTS SHALL BE OF
SUCH A KIND THAT, WHEN COMPLETED, THE VALUE AND UTILITY OF THE PREMISES AT THE
TIME SHALL NOT BE LESS THAN THE VALUE AND UTILITY THAT THE PREMISES WOULD HAVE
HAD AT THE TIME IF THE ADDITIONAL IMPROVEMENTS HAD NOT BEEN MADE.


 


(4)                                  ALL WORK DONE IN CONNECTION WITH THE
ADDITIONAL IMPROVEMENTS SHALL BE DONE IN A GOOD AND WORKMANLIKE MANNER.


 


(5)                                  TENANT SHALL PROVIDE LANDLORD REASONABLE
FINANCIAL ASSURANCE THAT THE ADDITIONAL IMPROVEMENTS WILL BE COMPLETED AS
CONTEMPLATED AND THAT TENANT CAN PAY FOR THEM, WHICH ASSURANCE SHALL INCLUDE AN
ESTIMATE OF THE COST OF THE ADDITIONAL IMPROVEMENTS.


 


B.                                     MECHANIC’S LIENS. IN CONNECTION WITH THE
CONSTRUCTION OF ANY ADDITIONAL IMPROVEMENTS, TENANT SHALL CAUSE THE PAYMENT OF
ALL PROPER AND VALID INVOICES AND CHARGES OF ALL CONTRACTORS, SUBCONTRACTORS,
SUPPLIERS, MATERIALMEN AND SIMILAR PARTIES WHO FURNISH SERVICES OR MATERIALS IN
CONNECTION WITH THE CONSTRUCTION PROCESS. IN THE EVENT ANY PARTY RECORDS A
MECHANIC’S LIEN TO ENFORCE ANY CLAIM FOR SERVICES OR MATERIALS ALLEGED TO HAVE
BEEN PROVIDED IN CONNECTION WITH THE PREMISES, TENANT SHALL CAUSE THE SAME TO BE
RELEASED OR RECORD WITHIN SIXTY (60) DAYS AFTER THE RECORDATION THEREOF, AND
TENANT SHALL BE LIABLE TO SATISFY AND CAUSE A DISCHARGE OF ANY SUCH MECHANIC’S
LIEN CLAIM.


 

Notwithstanding the foregoing, Tenant shall have the right to contest any such
mechanic’s lien claim, provided that Tenant conducts such contest in a timely
manner and with due diligence, and that Tenant provides Landlord with such
security in connection therewith as Landlord may reasonably require. In the
event Tenant loses any such contest, and all further rights of appeal have
expired, Tenant shall satisfy the mechanic’s lien claim in full prior to any
foreclosure sale or other disposition of the Premises in order to satisfy the
claim.

 


6.                                       TITLE TO PREMISES AND IMPROVEMENTS. AS
A CONDITION PRECEDENT TO TENANT’S ENTERING INTO THIS LEASE, LANDLORD SHALL, AT
ITS EXPENSE, OBTAIN A TITLE INSURANCE POLICY INSURING TENANT’S LEASEHOLD
INTEREST IN THE PREMISES, WHICH TITLE INSURANCE SHALL EVIDENCE LANDLORD’S FEE
SIMPLE INTEREST OWNERSHIP IN THE PREMISES SUBJECT ONLY TO WHAT ARE LISTED IN THE
TITLE INSURANCE POLICY AS PERMITTED EXCEPTIONS. THE TITLE INSURANCE POLICY SHALL
BE ATTACHED TO THIS LEASE AS EXHIBIT C AND SHALL BE INCORPORATED HEREIN BY
REFERENCE. LANDLORD WARRANTS THAT SHE HAS

 

7

--------------------------------------------------------------------------------


 


FEE SIMPLE TITLE TO THE PREMISES, FREE AND CLEAR OF ALL ENCUMBRANCES SAVE FOR
THE PERMITTED EXCEPTIONS.


 

Except as otherwise provided herein, Landlord shall be the owner of all
improvements paid for and constructed by Tenant upon the Premises, as the same
may be altered, expanded and/or improved in accordance with this Lease. Upon the
expiration or earlier termination of this Lease, all improvements then existing
upon the Premises shall revert to and become the property of Landlord without
compensation to, or the requirement of consent or act of, Tenant, and tenant
shall thereafter have no further rights thereto or interest therein.

 

Tenant shall surrender the Premises at the end of the Lease Term or upon earlier
termination of the Lease in good condition and repair, reasonable wear and tear
and fire and other casualty excepted.

 


7.                                       QUIET ENJOYMENT.  SO LONG AS TENANT IS
NOT IN DEFAULT UNDER THIS LEASE, TENANT SHALL PEACEABLY AND QUIETLY USE AND
ENJOY THE PREMISES DURING THE PRE-OPENING PERIOD AND THE LEASE TERM WITHOUT
HINDRANCE OR INTERRUPTION BY LANDLORD OR ANY OTHER PERSON OR PERSONS LAWFULLY OR
EQUITABLY CLAIMING BY, THROUGH OR UNDER LANDLORD.


 


8.                                       CASUALTY AND RESTORATION OF THE
PREMISES.


 


A.                                   IF THE PREMISES SHALL BE SO DAMAGED BY FIRE
OR OTHER CASUALTY AS TO RENDER THE CASINO WHOLLY UNTENANTABLE, AND IF SUCH
DAMAGE SHALL BE SO GREAT THAT A COMPETENT ARCHITECT, IN GOOD STANDING, SELECTED
BY TENANT SHALL CERTIFY IN WRITING TO TENANT WITHIN SIXTY (60) DAYS OF SAID
CASUALTY THAT THE PREMISES, WITH THE EXERCISE OF REASONABLE DILIGENCE, CANNOT BE
MADE FIT FOR OCCUPANCY WITHIN ONE HUNDRED EIGHTY (180) WORKING DAYS FROM THE
HAPPENING THEREOF, THEN THIS LEASE SHALL CEASE AND TERMINATE FROM THE DATE OF
THE OCCURRENCE OF SUCH DAMAGE AND TENANT SHALL THEREUPON SURRENDER TO LANDLORD
THE PREMISES AND ALL INTEREST THEREIN HEREUNDER AND LANDLORD MAY REENTER AND
TAKE POSSESSION OF THE PREMISES AND REMOVE TENANT THEREFROM.  IF, HOWEVER, THE
DAMAGE SHALL BE SUCH THAT SAID ARCHITECT SHALL CERTIFY WITHIN SAID SIXTY (60)
DAY PERIOD THAT THE PREMISES CAN BE MADE TENANTABLE WITHIN SAID ONE HUNDRED
EIGHTY (180) DAY PERIOD, THEN, EXCEPT AS HEREINAFTER PROVIDED, LANDLORD SHALL
REPAIR THE DAMAGE SO DONE WITH ALL REASONABLE SPEED.


 


B.                                     IF THE PREMISES SHALL BE SLIGHTLY DAMAGED
BY FIRE OR OTHER CASUALTY, BUT NOT SO AS TO RENDER THE SAME WHOLLY UNTENANTABLE
OR TO REQUIRE A REPAIR PERIOD IN EXCESS OF ONE HUNDRED EIGHTY (180) DAYS, THEN,
LANDLORD, AFTER RECEIVING NOTICE IN WRITING OF THE OCCURRENCE OF THE CASUALTY,
EXCEPT AS HEREAFTER PROVIDED, SHALL CAUSE THE SAME TO BE REPAIRED WITH
REASONABLE PROMPTNESS. IF THE ESTIMATED REPAIR PERIOD AS ESTABLISHED IN
ACCORDANCE WITH THE PROVISIONS OF SUBPARAGRAPH A ABOVE EXCEEDS ONE HUNDRED
EIGHTY (180) DAYS, THEN THE PROVISIONS OF SUBPARAGRAPH A SHALL CONTROL
NOTWITHSTANDING THE FACT THAT THE PREMISES ARE NOT WHOLLY UNTENANTABLE.


 


C.                                     IN CASE THE PREMISES SHALL BE SO INJURED
OR DAMAGED, WHETHER BY FIRE OR OTHERWISE, THAT, WITHIN SIXTY (60) DAYS AFTER THE
HAPPENING OF SUCH INJURY, LANDLORD SHALL DECIDE NOT TO RECONSTRUCT OR REBUILD
THE PREMISES, THEN, NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY,
UPON NOTICE IN WRITING TO THAT EFFECT GIVEN BY LANDLORD TO TENANT WITHIN SAID
SIXTY (60)


 

8

--------------------------------------------------------------------------------


 


DAYS, THIS LEASE SHALL TERMINATE FROM THE DATE OF SUCH WRITTEN NOTICE, AND BOTH
PARTIES HERETO SHALL BE FREED AND DISCHARGED OF ALL FURTHER OBLIGATIONS
HEREUNDER.


 


D.                                    LANDLORD AND TENANT HEREBY WAIVE ANY AND
ALL RIGHTS OF RECOVERY AGAINST THE OTHER, THEIR OFFICERS, AGENTS, AND EMPLOYEES
OCCURRING OUT OF THE USE AND OCCUPANCY OF THE PREMISES FOR LOSS OR DAMAGE TO
THEIR RESPECTIVE REAL AND/OR PERSONAL PROPERTY ARISING AS A RESULT OF A CASUALTY
OR CONDEMNATION CONTEMPLATED BY THIS SECTION 8. EACH OF THE PARTIES SHALL, UPON
OBTAINING THE POLICIES OF INSURANCE REQUIRED BY THIS LEASE, NOTIFY THE INSURANCE
CARRIER THAT THE FOREGOING WAIVER IS CONTAINED IN THIS LEASE AND SHALL REQUIRE
SUCH CARRIER TO INCLUDE AN APPROPRIATE WAIVER OF SUBROGATION PROVISION IN THE
POLICIES.


 


E.                                      PROVIDED THAT THE CASUALTY IS NOT THE
FAULT OF TENANT, TENANT’S AGENTS, SERVANTS, OR EMPLOYEES, TENANT’S RENT SHALL
ABATE DURING ANY SUCH PERIOD OF REPAIR AND RESTORATION.


 


9.                                       CONDEMNATION.  IF THE ENTIRE PREMISES
OR SUBSTANTIALLY ALL OF THE PREMISES OR ANY PORTION OF THE CASINO WHICH SHALL
RENDER THE PREMISES UNTENANTABLE SHALL BE TAKEN BY RIGHT OF EMINENT DOMAIN OR BY
CONDEMNATION OR SHALL BE CONVEYED IN LIEU OF ANY SUCH TAKING, THEN THIS LEASE,
AT THE OPTION OF EITHER LANDLORD OR TENANT EXERCISED BY EITHER PARTY GIVING
NOTICE TO THE OTHER OF SUCH TERMINATION WITHIN THIRTY (30) DAYS AFTER SUCH
TAKING OR CONVEYANCE, SHALL FORTHWITH CEASE AND TERMINATE AND THE RENT SHALL BE
DULY APPORTIONED AS OF THE DATE OF SUCH TAKING OR CONVEYANCE. TENANT THEREUPON
SHALL SURRENDER THE PREMISES AND ALL INTEREST THEREIN UNDER THIS LEASE TO
LANDLORD AND LANDLORD MAY REENTER AND TAKE POSSESSION OF THE PREMISES OR REMOVE
TENANT THEREFROM. IN THE EVENT LESS THAN ALL OF THE PREMISES SHALL BE TAKEN BY
SUCH PROCEEDING, LANDLORD SHALL PROMPTLY REPAIR THE PREMISES TO ITS CONDITION
IMMEDIATELY PRIOR TO SAID TAKING, UNLESS LANDLORD ELECTS NOT TO RECONSTRUCT OR
REBUILD AS DESCRIBED IN SUBPARAGRAPH C OF SECTION 8 ABOVE.


 


10.                                 OPTION TO PURCHASE AND RIGHT OF FIRST
REFUSAL.


 


A.                                   OPTION TO PURCHASE. DURING THE LEASE TERM,
TENANT MAY PURCHASE THE PREMISES ON THE FOLLOWING TERMS:


 


(1)                                  DURING THE FIRST TWO YEARS OF THE INITIAL
TERM, TWO MILLION DOLLARS ($2,000,000.00);


 


(2)                                  DURING THE THIRD, FOURTH AND FIFTH YEARS OF
THE INITIAL TERM, TWO MILLION DOLLARS ($2,000,000.00), PLUS THE CPI ADJUSTMENT,
IF ANY;


 


(3)                                  AT ANY TIME DURING THE EXTENSION TERM, TWO
MILLION DOLLARS ($2,000,000.00), PLUS FIFTY PERCENT (50%) ON ANY INCREASE IN THE
FAIR MARKET VALUE (AS HEREIN DEFINED) OF THE BUILDING HOUSING THE CASINO OVER
ITS FAIR MARKET VALUE AS OF THE END OF THE INITIAL TERM. IMMEDIATELY UPON NOTICE
FROM TENANT TO LANDLORD OF TENANT’S INTENT TO EXERCISE ITS OPTION TO PURCHASE
THE PREMISES, THE PARTIES WILL ATTEMPT TO ARRIVE AT AN AGREEMENT AS TO THE FAIR
MARKET VALUE OF THE PREMISES AS HEREIN DETERMINED. THE FAIR MARKET VALUE SHALL
IN NO EVENT INCLUDE ANY AMOUNT ATTRIBUTABLE TO THE VALUE OF TENANT’S BUSINESS
OPERATIONS. IF LANDLORD AND TENANT ARE UNABLE TO AGREE ON THE FAIR MARKET VALUE
WITHIN FIFTEEN (15) DAYS OF THE NOTICE, THEY SHALL JOINTLY SELECT AN MAI
CERTIFIED APPRAISER FAMILIAR WITH PROPERTIES WITHIN THE VICINITY OF THE PREMISES
TO DETERMINE THE FAIR MARKET VALUE. IF LANDLORD AND TENANT ARE UNABLE WITHIN
FIVE (5) DAYS TO REACH

 

9

--------------------------------------------------------------------------------


 


AGREEMENT ON ONE MAI APPRAISER, EACH PARTY SHALL DESIGNATE ONE QUALIFIED MAI
APPRAISER, WHO SHALL THEN JOINTLY SELECT A THIRD QUALIFIED MAI APPRAISER FOR THE
PURPOSE OF MAKING THE FAIR MARKET VALUE DETERMINATION HERE CONTEMPLATED. THE
COSTS OF THE APPRAISER SELECTED BY THE PARTIES SHALL BE BORNE BY THE PARTY
SELECTING THE SAME, AND THE COST OF THE APPRAISER WHO MAKES THE ACTUAL
DETERMINATION OF FAIR MARKET VALUE SHALL BE SHARED EQUALLY BY LANDLORD AND
TENANT. THE DETERMINATION OF FAIR MARKET VALUE SHALL BE MADE BY THE APPRAISER NO
LATER THAN THIRTY (30) DAYS FOLLOWING HIS SELECTION.


 

Upon determination of the Fair Market Value, Tenant shall have fifteen (15) days
within which to decide whether it wants to proceed with the purchase option
granted herein. If Tenant fails to advise Landlord in writing of Tenant’s
intention to exercise the option by the expiration of the fifteen (15) day
period, it shall be presumed that Tenant does not wish to exercise the option,
and this Lease will expire according to its terms upon the expiration of the
Lease Term.

 

If Tenant timely advises Landlord of Tenant’s intention to exercise the option,
the closing on Tenant’s purchase of the Premises shall occur no later than the
last day of the Lease Term. If the closing date is other than the last day of
the Lease Term, the rent due hereunder shall be prorated to the date of closing.
Tenant shall pay the Fair Market Value to Landlord on the closing date in
readily available funds. Landlord shall convey title to the Premises by General
Warranty Deed, free and clear of all liens and encumbrances except those created
by, through or under Tenant during the Lease Term. Landlord shall provide
Tenant, at Landlord’s expense, an owner’s title insurance policy in the amount
of the purchase price paid by Tenant for the Premises. If Tenant is in default
under the Lease at the time of the exercise of the option to purchase, such
default must be cured prior to Tenant’s giving Landlord its notice of intention
to exercise.

 


B.                                     RIGHT OF FIRST REFUSAL. IF LANDLORD
DESIRES TO TRANSFER, ASSIGN OR OTHERWISE CONVEY ALL OF ANY PORTION OF ITS
INTEREST IN PREMISES, LANDLORD SHALL SO NOTIFY TENANT IN WRITING (THE “NOTICE”),
SPECIFYING THE TERMS AND CONDITIONS, AND THE PRICE AT WHICH LANDLORD INTENDS TO
OFFER ITS INTEREST (THE “TERMS”). TENANT SHALL HAVE THIRTY (30) DAYS AFTER
RECEIPT OF THE NOTICE WITHIN WHICH TO NOTIFY LANDLORD THAT TENANT DESIRES TO
PURCHASE THE INTEREST BEING OFFERED ON THE TERMS. IF TENANT FAILS TO SO NOTIFY
LANDLORD, LANDLORD SHALL BE FREE TO CONSUMMATE A TRANSACTION WITH ANY THIRD
PARTY OR PARTIES ON THE TERMS AT ANY TIME WITHIN THE NEXT THREE (3) MONTHS
WITHOUT REFERRING THE SAME TO TENANT. IF NO SALE OCCURS WITHIN THAT THREE (3)
MONTH PERIOD, THEN PRIOR TO CONSUMMATING ANY TRANSACTION, THE PROVISIONS OF THIS
SECTION 10.B SHALL BE COMPLIED WITH AGAIN. IF TENANT TIMELY NOTIFIES LANDLORD
THAT TENANT DESIRES TO EXERCISE THE RIGHT TO PURCHASE CONTEMPLATED BY THIS
SECTION 10.B, THE CLOSING SHALL OCCUR ON THE TERMS WITHIN NINETY (90) DAYS OF
THE DATE OF TENANT’S GIVING SUCH NOTICE.


 


11.                                 TENANT’S RIGHT TO ENCUMBER.  TENANT MAY AT
ANY TIME DURING THE PRE-OPENING PERIOD OR THE LEASE TERM ENCUMBER THE LEASEHOLD
ESTATE BY MORTGAGE OR DEED OR TRUST. SUCH RIGHT OF TENANT TO ENCUMBER THE
LEASEHOLD ESTATE SHALL BE A CONTINUING RIGHT AND SHALL NOT BE DEEMED TO BE
EXHAUSTED BY THE EXERCISE THEREOF ON ONE OR MORE OCCASIONS. ANY SUCH ENCUMBRANCE
SHALL BE EXPRESSLY SUBJECT TO THE PROVISIONS OF THIS LEASE, SHALL NOT ENCUMBER
LANDLORD’S FEE SIMPLE INTEREST IN THE PREMISES, AND SHALL BE SUBORDINATE TO ANY
LOANS TO WHICH LANDLORD HAS SUBORDINATED ITS FEE SIMPLE INTEREST.




10

--------------------------------------------------------------------------------


 


12.                                 ASSIGNMENT BY TENANT.  TENANT MAY ASSIGN OR
TRANSFER ALL OR ANY PART OF ITS INTEREST IN THIS LEASE AND THE UNDERLYING
PREMISES TO ANY ENTITY OR PERSON LICENSED TO OPERATE A CASINO IN THE STATE OF
COLORADO, PROVIDED THAT THE TRANSFEREE’S FINANCIAL PERFORMANCE RANKS IT AMONG
THE TOP FIFTEEN (15) CASINO OPERATORS IN THE STATE OF COLORADO AS MEASURED BY
THE GAMING TAX RATE APPLIED TO ITS REVENUES DURING FOR THE PRECEDING MONTH
DETERMINED IN ACCORDANCE WITH THE COLORADO LIMITED GAMING ACT AND THE GAMING
REGULATIONS PROMULGATED THEREUNDER, AND PROVIDED FURTHER THAT TENANT SHALL FIRST
OBTAIN LANDLORD’S CONSENT TO SUCH ASSIGNMENT OR TRANSFER, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD.


 

Tenant may, without first obtaining Landlord’s prior consent, transfer or assign
all or any part of Tenant’s interest in this Lease and the underlying Premises
to any entity in which Tenant retains an ownership interest, provided that,
Tenant provides Landlord with not less than thirty (30) days prior written
notice of such intended transfer.

 


13.                                 DEFAULT BY TENANT.


 


A.                                   DEFINITION OF EVENT OF DEFAULT. EACH ONE OF
THE FOLLOWING EVENTS IS HEREIN REFERRED TO AS AN “EVENT OF DEFAULT.”


 


(1)                                  ANY FAILURE BY TENANT TO PAY THE RENT OR
ANY OTHER MONETARY SUMS REQUIRED TO BE PAID HEREUNDER ON THE DATE SUCH SUMS ARE
DUE AND THE CONTINUANCE OF SUCH FAILURE FOR A PERIOD OF THIRTY (30) DAYS AFTER
WRITTEN NOTICE OF SUCH FAILURE FROM LANDLORD.


 


(2)                                  AFTER THE COMMENCEMENT DATE, TENANT SHALL
VACATE OR ABANDON THE PREMISES, EXCEPT THAT, MERE VACATION AS MAY BE NECESSARY
TO FACILITATE THE RE-OCCUPANCY OF THE PREMISES FOR A PERMITTED USE PURSUANT TO
AN ASSIGNMENT OR SUBLETTING AUTHORIZED UNDER THE TERMS OF THIS LEASE, OR CAUSED
BY ANY CASUALTY OR CONDEMNATION, OR AS ORDERED BY ANY LEGAL AUTHORITY SHALL NOT
CONSTITUTE AN EVENT OF DEFAULT HEREUNDER.


 


(3)                                  THE FILING OF ANY PETITION OR THE
COMMENCEMENT OF ANY CASE OR PROCEEDING BY TENANT UNDER ANY PROVISION OR CHAPTER
OF THE FEDERAL BANKRUPTCY ACT, THE FEDERAL BANKRUPTCY CODE, OR ANY OTHER FEDERAL
OR STATE LAW RELATING TO INSOLVENCY, BANKRUPTCY, OR REORGANIZATION OR THE
ADJUDICATION THAT TENANT IS INSOLVENT OR BANKRUPT OR THE ENTRY OF AN ORDER FOR
RELIEF UNDER THE FEDERAL BANKRUPTCY CODE WITH RESPECT TO TENANT.


 


(4)                                  THE FILING OF ANY PETITION OR THE
COMMENCEMENT OF ANY CASE OR PROCEEDING DESCRIBED IN SUBPARAGRAPH (3) ABOVE
AGAINST TENANT, UNLESS SUCH PETITION AND ALL PROCEEDINGS INITIATED THEREBY ARE
DISMISSED WITHIN SIXTY (60) DAYS FROM THE DATE OF SUCH FILING; THE FILING OF AN
ANSWER BY TENANT ADMITTING THE ALLEGATIONS OF ANY SUCH PETITION; THE APPOINTMENT
OF OR TAKING POSSESSION BY A CUSTODIAN, TRUSTEE OR RECEIVER FOR ALL OR ANY
ASSETS OF TENANT, UNLESS SUCH APPOINTMENT IS VACATED OR DISMISSED WITHIN SIXTY
(60) DAYS FROM THE DATE OF SUCH APPOINTMENT.


 


(5)                                  THE INSOLVENCY OF TENANT OR THE EXECUTION
BY TENANT OF AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS; THE CONVENING BY TENANT
OF A MEETING OF ITS CREDITORS, OR ANY CLASS THEREOF, FOR PURPOSES OF EFFECTING A
MORATORIUM UPON OR EXTENSION OR COMPOSITION OF ITS DEBTS; OR THE FAILURE OF
TENANT GENERALLY TO PAY ITS DEBTS AS THEY MATURE.

 

11

--------------------------------------------------------------------------------


 


(6)                                  TENANT SHALL FAIL TO TAKE POSSESSION OF THE
PREMISES ON THE COMMENCEMENT DATE.


 


(7)                                  TENANT SHALL FAIL TO PERFORM ANY OF THE
OTHER AGREEMENTS TERMS, COVENANTS, OR CONDITIONS HEREOF ON TENANT’S PART TO BE
PERFORMED AND SUCH NON-PERFORMANCE SHALL CONTINUE FOR A PERIOD OF THIRTY (30)
DAYS AFTER WRITTEN NOTICE THEREOF BY LANDLORD TO TENANT OR, IF SUCH PERFORMANCE
CANNOT BE REASONABLY HAD WITHIN SUCH THIRTY (30) DAY PERIOD, TENANT SHALL NOT IN
GOOD FAITH HAVE COMMENCED SUCH PERFORMANCE WITHIN SUCH THIRTY (30) DAY PERIOD
AND SHALL NOT DILIGENTLY PROCEED THEREWITH TO COMPLETION.


 


B.                                     REMEDIES OF LANDLORD. IF ANY ONE OR MORE
EVENTS OF DEFAULT SHALL HAPPEN, THEN LANDLORD SHALL HAVE THE RIGHT AT LANDLORD’S
ELECTION, THEN OR AT ANY TIME THEREAFTER, EITHER TO:


 


(1)                                  MAKE ANY PAYMENT OR TAKE ANY ACTION TO CURE
ANY SUCH DEFAULT BY TENANT IN SUCH MANNER AND TO SUCH EXTENT AS LANDLORD MAY IN
GOOD FAITH DEEM NECESSARY OR DESIRABLE.


 


(2)                                  GIVE TENANT WRITTEN NOTICE IN ACCORDANCE
WITH THE COLORADO FORCIBLE ENTRY AND DETAINER LAWS, TERMINATE THIS LEASE AS OF
THE DATE OF TENANT’S DEFAULT OR AS OF ANY LATER DATE SPECIFIED IN THE NOTICE,
AND DEMAND AND RECOVER POSSESSION OF THE PREMISES FROM TENANT.


 


(3)                                  RE-ENTER AND TAKE POSSESSION OF ALL OR ANY
PART OF THE PREMISES AND EXPEL TENANT THEREFROM. AFTER RECOVERING POSSESSION OF
THE PREMISES, LANDLORD SHALL USE REASONABLE EFFORTS TO RE-LET THE PREMISES.


 


C.                                     REMEDIES CUMULATIVE. EACH OF THE REMEDIES
DESCRIBED ABOVE, AND ALL OF THE REMEDIES AVAILABLE TO LANDLORD AT LAW OR IN
EQUITY UPON A DEFAULT BY TENANT, SHALL BE CUMULATIVE WITH AND IN ADDITION TO ONE
ANOTHER, AND MAY BE EXERCISED SIMULTANEOUSLY OR SUCCESSIVELY, AS LANDLORD MAY
DEEM APPROPRIATE, WITHOUT ANY EXERCISE OF ONE REMEDY BEING DEEMED AN ELECTION OF
REMEDIES OR A WAIVER TO THE EXCLUSION OF ANY OTHER REMEDY.


 


14.                                 DEFAULT BY LANDLORD.


 


A.                                   DEFINITION OF DEFAULT. LANDLORD SHALL BE IN
DEFAULT UNDER THIS LEASE IF LANDLORD SHALL FAIL TO COMPLY WITH ANY TERM,
CONDITION OR OBLIGATION OF LANDLORD UNDER THE LEASE, AND SUCH FAILURE TO COMPLY
CONTINUES FOR A PERIOD OF THIRTY (30) DAYS AFTER TENANT GIVES LANDLORD WRITTEN
NOTICE OF SUCH FAILURE, UNLESS SUCH FAILURE CANNOT REASONABLY BE CURED WITHIN
SUCH THIRTY (30) DAY PERIOD, IN WHICH EVENT THE CURE PERIOD SHALL EXTEND SO LONG
AS LANDLORD HAS IN GOOD FAITH BEGUN TO TAKE ACTION TO CURE THE DEFAULT WITHIN
THE THIRTY (30) DAY PERIOD AND DILIGENTLY PROCEEDS TO COMPLETION THEREAFTER.


 


B.                                     REMEDIES OF TENANT. UPON THE OCCURRENCE
OF ANY DEFAULT BY LANDLORD, AFTER EXPIRATION OF ANY APPLICABLE CURE PERIODS,
TENANT SHALL HAVE THE RIGHT, AT ITS ELECTION, THEN OR AT ANY TIME THEREAFTER, TO
EXERCISE ANY ONE OR MORE OF THE FOLLOWING REMEDIES:

 

12

--------------------------------------------------------------------------------


 


(1)                                  MAKE ANY PAYMENT OR TAKE ANY ACTION TO CURE
ANY SUCH DEFAULT BY LANDLORD IN SUCH MANNER AND TO SUCH EXTENT AS TENANT MAY IN
GOOD FAITH DEEM NECESSARY OR REASONABLE.


 


(2)                                  TERMINATE THIS LEASE AS OF THE DATE OF THE
DEFAULT BY LANDLORD, OR AS OF ANY LATER DATE SPECIFIED IN A WRITTEN NOTICE OF
TERMINATION TO LANDLORD.


 


(3)                                  COMMENCE AN ACTION TO SPECIFICALLY ENFORCE
ANY OF LANDLORD’S OBLIGATIONS UNDER THE LEASE.


 


C.                                     REMEDIES CUMULATIVE. EACH OF THE REMEDIES
DESCRIBED ABOVE, AND ALL OF THE REMEDIES AVAILABLE TO TENANT AT LAW OR IN EQUITY
UPON A DEFAULT BY LANDLORD, SHALL BE CUMULATIVE WITH AND IN ADDITION TO ONE
ANOTHER, AND MAY BE EXERCISED SIMULTANEOUSLY OR SUCCESSIVELY, AS TENANT MAY DEEM
APPROPRIATE, WITHOUT ANY EXERCISE OF ONE REMEDY BEING DEEMED AN ELECTION OF
REMEDIES OR A WAIVER TO THE EXCLUSION OF ANY OTHER REMEDY.


 


15.                                 TERMINATION. IN ADDITION TO TERMINATION IN
ACCORDANCE WITH SECTIONS 2, 13 AND 14 HEREOF, THIS LEASE MAY BE TERMINATED IN
THE EVENT OF THE FOLLOWING:


 


A.                                   TERMINATION BY LANDLORD.  IF BY APRIL 1,
1999, TENANT HAS NOT BEEN LICENSED BY THE GAMING COMMISSION TO OPERATE THE
PREMISES AS A GAMING CASINO, AND IF, IN ADDITION, THE ONE HUNDRED FORTY-FOUR
THOUSAND DOLLAR ($144,000.00) DEPOSIT CONTEMPLATED BY SECTION 3.F.(2) HEREOF HAS
NOT BEEN PAID TO LANDLORD, LANDLORD MAY TERMINATE THIS LEASE FORTHWITH, AND
NEITHER PARTY SHALL HAVE ANY OBLIGATION TO THE OTHER THEREAFTER.


 


B.                                     TERMINATION BY TENANT.


 


(1)                                  TENANT MAY, IN ITS SOLE DISCRETION,
TERMINATE THIS LEASE AT ANY TIME DURING THE PRE-OPENING PERIOD AS HEREIN
DEFINED. IN THE EVENT TENANT ELECTS TO DO SO, LANDLORD’S SOLE REMEDY AGAINST
TENANT SHALL BE TO RETAIN THE FIFTEEN THOUSAND DOLLAR ($15,000.00) DEPOSIT
PROVIDED FOR IN SECTION 3.F.(1) HEREOF, AND TO REENTER THE PREMISES.


 


(2)                                  IF, IN THE SOLE DISCRETION OF TENANT, THE
CASINO LOCATED ON THE PREMISES IS NOT OPERATING PROFITABLY AT ANY TIME AFTER THE
FIRST TWO YEARS OF THE INITIAL TERM OF THIS LEASE, TENANT MAY TERMINATE THE
LEASE UPON PAYMENT TO LANDLORD OF NINETY-SIX THOUSAND DOLLARS ($96,000.00),
REPRESENTING A YEAR’S RENTAL PAYMENTS LESS THE FORTY-EIGHT THOUSAND DOLLAR
($48,000.00) DEPOSIT BALANCE DESCRIBED IN SECTION 3.F.(2) HEREOF. IN SUCH EVENT,
NEITHER PARTY SHALL THEREAFTER HAVE ANY OBLIGATION TO THE OTHER, EXCEPT THAT,
LANDLORD SHALL MAKE ALL REASONABLE EFFORTS TO RE-LET OR RE-OPEN THE PREMISES
WITHIN ONE YEAR FOLLOWING THE LEASE’S TERMINATION AND SHALL REPAY TO TENANT ANY
SUMS REALIZED AS A RESULT OF THE MITIGATION OBLIGATION HERE DESCRIBED.


 


(3)                                  IF AT ANY TIME DURING THE LEASE TERM THE
CASINO’S OPERATIONS ARE, IN THE SOLE DISCRETION OF TENANT, MATERIALLY ADVERSELY
AFFECTED BY LOCAL, STATE OR FEDERAL LEGISLATIVE OR ADMINISTRATIVE CHANGES,
TENANT MAY TERMINATE THE LEASE UPON PAYMENT TO LANDLORD OF NINETY-SIX THOUSAND
DOLLARS ($96,000.00), REPRESENTING ONE YEAR’S RENTAL PAYMENTS LESS THE
FORTY-EIGHT THOUSAND DOLLAR ($48,000.00) DEPOSIT BALANCE DESCRIBED IN
SECTION 3.F.(2) HEREOF. IN SUCH EVENT, NEITHER PARTY SHALL THEREAFTER HAVE ANY
OBLIGATION TO THE OTHER, EXCEPT THAT, LANDLORD SHALL MAKE ALL REASONABLE EFFORTS
TO RE-LET OR RE-OPEN THE PREMISES WITHIN ONE YEAR FOLLOWING THE LEASE’S

 

13

--------------------------------------------------------------------------------


 


TERMINATION AND SHALL REPAY TO TENANT ANY SUMS REALIZED AS A RESULT OF THE
MITIGATION OBLIGATION HERE DESCRIBED.


 

In the event Tenant shall terminate the Lease as contemplated by this
Section 15.B.(1) and (2), the Forty-Eight Thousand Dollar ($48,000.00) deposit
balance described in Section 3.F.(2) hereof shall be forfeited to Landlord.

 


16.                                 MISCELLANEOUS.


 


A.                                   NO IMPLIED WAIVER. NO FAILURE BY LANDLORD
OR TENANT TO INSIST UPON THE STRICT PERFORMANCE OF ANY TERM, COVENANT, OR
AGREEMENT CONTAINED IN THIS LEASE, OR TO EXERCISE ANY RIGHT OR REMEDY IN
CONNECTION THEREWITH, AND NO ACCEPTANCE OF FULL OR PARTIAL PAYMENT DURING THE
CONTINUANCE OF ANY DEFAULT BY LANDLORD OR TENANT, SHALL CONSTITUTE A WAIVER OF
ANY SUCH TERM, COVENANT, OR AGREEMENT OR ANY SUCH RIGHT OR REMEDY OR ANY SUCH
DEFAULT BY LANDLORD OR TENANT.


 


B.                                     SURVIVAL OF PROVISIONS.  NOTWITHSTANDING
ANY TERMINATION OF THIS LEASE, THE SAME SHALL CONTINUE IN FORCE AND EFFECT AS TO
ANY PROVISIONS HEREOF WHICH SPECIFICALLY CONTEMPLATE AND REQUIRE OBSERVANCE OR
PERFORMANCE BY LANDLORD OR TENANT SUBSEQUENT TO TERMINATION.


 


C.                                     BINDING EFFECT. THIS LEASE SHALL EXTEND
TO AND BE BINDING UPON THE HEIRS, EXECUTORS, LEGAL REPRESENTATIVES, SUCCESSORS,
AND PERMITTED ASSIGNS OF THE RESPECTIVE PARTIES HERETO. THE TERMS, COVENANTS,
AGREEMENTS, AND CONDITIONS IN THIS LEASE SHALL BE CONSTRUED AS COVENANTS RUNNING
WITH THE PREMISES.


 


D.                                    RECORDATION. NEITHER THIS LEASE NOR ANY
MEMORANDUM THEREOF SHALL BE RECORDED. HOWEVER, LANDLORD UNDERSTANDS, AND AGREES
THAT AS A CONDITION PRECEDENT TO TENANT’S ENTRY INTO THIS LEASE, TENANT SHALL
OBTAIN FROM ANY AND ALL LENDERS OF RECORD AS EVIDENCED BY THE TITLE INSURANCE
POLICY REQUIRED BY SECTION 6 HEREOF SUCH SUBORDINATION AND ATTORNMENT AGREEMENTS
AS TENANT DEEMS NECESSARY, AND LANDLORD SHALL ASSIST TENANT AS MAY BE REQUIRED
IN SECURING SUCH AGREEMENTS.


 


E.                                      NOTICE. ALL NOTICES REQUIRED OR
PERMITTED UNDER THIS LEASE SHALL BE GIVEN BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, CORRECTLY ADDRESSED AND POSTAGE PREPAID, OR BY HAND OR
COMMERCIAL CARRIER DELIVERY, OR BY TELECOPIER AS FOLLOWS:


 

If to Landlord:

 

Ms. Lois L. Woods

P.O. Box 489

Cripple Creek, Colorado 80813

Telecopier Number: 719/689-2587

 

with copy to:

 

Robert M. Duitch, Esq.

811 South Tejon Street

Colorado Springs, Colorado 80903

 

14

--------------------------------------------------------------------------------


 

Telecopier Number: 719/632-0006

 

If to Tenant:

 

James B. Druck, Esq.

President.

Southwest Casino and Hotel Corp.

2001 Killebrew Drive, Suite 306

Minneapolis, Minnesota 55425

Telecopier Number: 512/853-9991

 

with copy to:

 

Christopher D. Whitney, Esq.

Mulliken, Gleason, Weiner & Whitney, P. C.

102 South Tejon Street, Suite 700

Colorado Springs, Colorado 80903

Telecopier Number: 719/635-8706

 

Any notice delivered by mail in accordance with this Section shall be deemed to
have been duly given on the third business day after the same is deposited in
any post office or postal box regularly maintained by the United States Postal
Service. Any notice delivered by telecopier shall be deemed to have been duly
given upon receipt if concurrently with sending by telecopier receipt s
confirmed mechanically or by the recipient. Any notice delivered by hand or
commercial carrier shall be deemed to have been given upon actual receipt.
Either party, by notice given as herein provided, may change the address to
which future notices may be sent.

 


F.                                      TIME OF THE ESSENCE. TIME IS OF THE
ESSENCE UNDER THIS LEASE FOR THE PERFORMANCE AND OBSERVANCE OF ALL OBLIGATIONS
OF LANDLORD AND TENANT, AND ALL PROVISIONS OF THIS LEASE SHALL BE STRICTLY
CONSTRUED.


 


G.                                     CAPTIONS FOR CONVENIENCE. THE HEADINGS
AND CAPTIONS HEREOF ARE FOR CONVENIENCE ONLY AND SHALL NOT BE CONSIDERED IN
INTERPRETING THE PROVISIONS OF THIS LEASE.


 


H.                                    SEVERABILITY. IF ANY PROVISION OF THIS
LEASE SHALL BE HELD INVALID OR UNENFORCEABLE. THE REMAINDER OF THE LEASE SHALL
NOT BE AFFECTED THEREBY, IT BEING THE INTENT OF THE PARTIES THAT THE PROVISIONS
OF THIS LEASE SHALL BE ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW. 
THERE SHALL BE DEEMED SUBSTITUTED FOR ANY INVALID OR UNENFORCEABLE PROVISION A
VALID AND ENFORCEABLE PROVISION AS SIMILAR AS POSSIBLE TO THE INVALID PROVISION.


 


I.                                         JURISDICTION AND GOVERNING LAW. THIS
LEASE SHALL BE INTERPRETED AND ENFORCED IN THE COURTS OF THE STATE OF COLORADO
AND IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO.


 


J.                                        INTEGRATION/ENTIRE AGREEMENT. THIS
LEASE, THE EXHIBIT HERETO, AND THE OTHER DOCUMENTS EXPRESSLY REFERENCED HEREIN
CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH REGARD TO THE SUBJECT
MATTER HEREOF. AND ANY EXTRINSIC COVENANTS, AGREEMENTS,

 

15

--------------------------------------------------------------------------------


 


REPRESENTATIONS, WARRANTIES, CONDITIONS OR TERMS ARE SUPERSEDED HEREBY AND SHALL
BE OF NO FORCE OR EFFECT.


 


K.                                    MODIFICATION. NO PROVISION OF THIS LEASE
MAY BE AMENDED OR MODIFIED EXCEPT TO THE EXTENT ANY SUCH AMENDMENT OR
MODIFICATION IS EXPRESSLY AND SPECIFICALLY SET FORTH IN A WRITTEN INSTRUMENT
EXECUTED BY BOTH PARTIES.


 

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed as
of the day and year first above written.

 

 

LANDLORD:

 

 

 

 

 

 

 

 

/s/

 

 

Lois L. Woods

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

SOUTHWEST CASINO AND HOTEL CORP.

 

 

 

 

By:

/s/

 

 

Title:  President

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INVENTORY

 

Upstairs Restaurant Space

 

12 tables, glass tops

36 chairs

4 shelf stainless rack

Small cashier stand

Large cashier stand

Cash register

Beverage air cooler

Pepsi dispenser/ice holder        (*Landlord does not warrant title)

2 chandeliers

Heat lamp over counter pass-through

Stainless cart

Phone

 

Upstairs

 

Hall - Locking cabinet

3 light fixtures (over table type)

Security office, wires, racks

Phone

Restroom

- Lockers

Time clock

Freezer

Refrigerator

Stainless five-shelf rack

Beverage system

Desk, two chairs

CO2 system

Beer cooler doors - back hall

Fire extinguisher

 

Downstairs

 

Garavetta Stair Trac             (*Landlord does not warrant title)

Ambulatory seat

Back hall chandelier

 

--------------------------------------------------------------------------------


 

Mezzanine

 

Brass rail

1 camera

Mirrors on wall

3 rest chairs

2 square, 1 round table

Bar

2 old, tired buffalo heads

 

Main Casino, Downstairs

 

3 Elk horn chandeliers

2 inside

1 outside

Brass rails on stairs

Ice chest, stainless

Phones - 2 pay

Cigarette machine                   (*Landlord does not warrant title)

Drinking fountain

3 cameras

2 TV’s and stands

Cabinet

Front and back bar

Slot stands

7 short

16 tall

Brass rail - bottom bar

2 outside benches

1 Elk head

2 Mule deer

Water heater

19 chairs, bar height and regular height

Fire extinguisher

Cash register

4 tables - 2 round, 2 square

 

Cage equipment

1 4-door cabinet for coin storage

3 -door cabinet for storage

Front counter

1 section

2 doors

2 drawers

1 section

3 doors

 

--------------------------------------------------------------------------------


 

2 drawers

 

Back Room of Cage

 

Wire grate, built-in

Cabinets: 3

2 with 2 large doors

1 with 6 long narrow doors

Built-in shelf

 

Kitchen Equipment

 

Wolf oven and open-top grill

Model # KCHSS-4-1829-FT34L

Serial # 77598-000-K91

Condition: fair

 

Frymaster

Model # GF145D

Serial # 911OFM0240

Condition: Fair

 

Wolf combination broiler frytop 29” wide oven

Model # SCB-36-CHSS-29

Serial # 77598-002K91

Condition: Fair

 

Pepsi Soda Dispenser              (*Landlord does not warrant title)

Model # OM200

Serial # BIA-21847

 

Scottsman ice maker w/o storage

Model # CM500AE-1D

Serial # 471899-03K

Condition: ice maker is in working condition at the present time

 

Traulsen & Co. refrigerator and/or freezer

Model # GHT2-32WUT

Serial # C1l219

Condition: fair

Model # GLTl-32WUT

Serial # C11224

Condition:

 

--------------------------------------------------------------------------------


 

True refrigeration unit

Model # TBB-4

Serial # AE4440A

Condition:

 

Edlund Can Opener

 

Randall Commercial Refrigerator/Freezer

Model # 9401

Serial # APS-5190

Condition: Fair

 

Three Compartment Steam Table

Model # unknown

Serial # unknown

Condition: Poor

 

Sharp Cash Register

Serial # 29043845

 

Upstairs Bar

 

True Beer Dispenser and Beer Bottle Cooler

Model # TDD-3

Refrigeration Unit

Model # TBB-3

Serial # AE4440A

Condition: Poor

 

Lacrosse Three Compartment Sink and Mixing Station

Model # SW36 - Serial # 9IAK300

Model #563C - Serial # 9IAK272

Model # 512BSU - Serial # 91AMI05

Model # 524ET+7 - Serial # 92AC262

Bar Gun Model # 518RSC - Serial # 91AJ302

Condition: Good

 

Downstairs Bar

 

Perlic Beer Refrigerator

Model # C5064ESCUL

Serial # 337423

Condition: Excellent

 

Perlic Commercial Refrigerator

 

--------------------------------------------------------------------------------


 

Model # 8365AUL

Serial # 343108

Condition: Excellent

 

Perlic Beer Dispenser & Beer Cooler

Model # C5064ESCUL

Serial # 340393

Condition: Excellent

 

Perlic Commercial Refrigerator/Freezer

Model # 7260EUL

Serial # 343704

Condition: Poor

 

Auto Bar Controls Soda Gun

Model # WBM-14660-B

Serial # 4395-1118

Condition: Fair .

 

Infra Hand Sink (No Numbers)

 

Sharp Cash Register

Serial # 2904-8625

 

Sanyo 19” TV

 

Kitchen (no model or serial numbers available)

 

1 Tabco Stainless Steel Prep Counter

1 Stainless Steel Sink with Hose and Garbage Disposal

1 Stainless Steel Pot Sink

1 Plastic Mop Sink

 

--------------------------------------------------------------------------------